Exhibit 10.1




SECURITY AGREEMENT

LV ADMINISTRATIVE SERVICES, INC.,
as Administrative and Collateral Agent

THE LENDERS
From Time to Time Party Hereto


STEN CORPORATION
STEN CREDIT CORPORATION
STENCOR, INC.
EASYDRIVE CARS AND CREDIT CORPORATION
BTAC PROPERTIES, INC.
STEN FINANCIAL CORPORATION
BURGER TIME ACQUISITION CORPORATION
STEN ACQUISITION CORPORATION


and


ALLIANCE ADVANCE, INC.


Dated: November 23, 2007





--------------------------------------------------------------------------------












1.

General Definitions and Terms; Rules of Construction

 

2.

Loan Facility and Closing Shares

 

3.

Repayment of the Loans

 

4.

Procedure for Revolving Loans

 

5.

Interest and Payments

 

6.

Security Interest

 

7.

Representations, Warranties and Covenants Concerning the Collateral

 

8.

Payment of Accounts

 

9.

Collection and Maintenance of Collateral

 

10.

Inspections and Appraisals

 

11.

Financial Reporting

 

12.

Additional Representations and Warranties

 

13.

Covenants

 

14.

Further Assurances

 

15.

Representations, Warranties and Covenants of Lenders

 

16.

Confidentiality

 

17.

Power of Attorney

 

18.

Term of Agreement

 

19.

Termination of Lien

 

20.

Events of Default

 

21.

Remedies

 

22.

Waivers

 

23.

Expenses

 

24.

Assignment; Register

 

25.

No Waiver; Cumulative Remedies

 

26.

Application of Payments

 

27.

Indemnity

 

28.

Revival

 

29.

Borrowing Agency Provisions

 

30.

Notices

 

31.

Governing Law, Jurisdiction and Waiver of Jury Trial

 

32.

Limitation of Liability

 

33.

Entire Understanding; Maximum Interest

 

34.

Severability

 

35.

Survival

 

36.

Captions

 

37.

Counterparts; Telecopier Signatures

 

38.

Construction

 

39.

Publicity

 

40.

Joinder

 

41.

Legends

 

42.

Agency

 



















SECURITY AGREEMENT

This SECURITY AGREEMENT is made as of November 23, 2007 (as amended, restated,
supplemented and/or modified from time to time, this “Agreement”) by and among
the lenders from time to time party hereto (individually, each a “Lender”, and
collectively, the “Lenders”), LV ADMINISTRATIVE SERVICES, INC., a Delaware
corporation, as administrative and collateral agent for the Lenders (in such
capacity, the “Agent” and together with the Lenders, the “Creditor Parties”),
STEN CREDIT CORPORATION, a Utah corporation (“STEN Credit”), STENCOR, INC., a
Minnesota corporation (“Stencor”), and EASYDRIVE CARS AND CREDIT CORPORATION, an
Arizona corporation (“Easydrive”; and together with STEN Credit and Stencor,
individually, each a “Borrower”, and collectively, the “Borrowers”) STEN
CORPORATION, a Minnesota corporation (the “Parent”), and each party listed on
Exhibit A attached hereto (each a “Loan Party” and collectively, the “Loan
Parties”; the Parent, the Borrowers and each Loan Party, each a “Company” and
collectively, the “Companies”).

BACKGROUND

The Companies have requested that the Lenders make advances available to the
Companies and purchase revolving notes from the Companies; and

The Lenders have agreed to make such advances and purchase such notes on the
terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and undertakings and
the terms and conditions contained herein, the parties hereto agree as follows:

1.

General Definitions and Terms; Rules of Construction

(a)

General Definitions.  Capitalized terms used in this Agreement shall have the
meanings assigned to them in Annex A.

(b)

Accounting Terms.  Any accounting terms used in this Agreement which are not
specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.

(c)

Other Terms.  All other terms used in this Agreement and defined in the UCC,
shall have the meaning given therein unless otherwise defined herein.

(d)

Rules of Construction.  All Schedules, Addenda, Annexes and Exhibits hereto or
expressly identified to this Agreement are incorporated herein by reference and
taken together with this Agreement constitute but a single agreement.  The words
“herein”, “hereof” and “hereunder” or other words of similar import refer to
this Agreement as a whole, including the Exhibits, Addenda, Annexes and
Schedules thereto, as the same may be from time to time amended, modified,
restated or supplemented, and not to any particular section, subsection or
clause contained in this Agreement.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and the plural, and pronouns stated in the masculine, feminine or
neuter gender shall include the masculine, the feminine and the neuter.  The
term “or” is not exclusive.  The term “including” (or any form thereof) shall
not be limiting or exclusive.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  All references in this Agreement or in the Schedules, Addenda,
Annexes and Exhibits to this Agreement to sections, schedules, disclosure
schedules, exhibits, and attachments shall refer to the corresponding sections,
schedules, disclosure schedules, exhibits, and attachments of or to this
Agreement.  All references to any instruments or agreements, including
references to any of this Agreement or the Ancillary Agreements shall include
any and all modifications or amendments thereto and any and all extensions or
renewals thereof.

2.

Loan Facility and Closing Shares

(a)

Revolving Loans.

(i)

Subject to the terms and conditions set forth herein and in the Ancillary
Agreements, each Lender, severally and not jointly, may make revolving loans
(the “Revolving Loans”) to the Companies from time to time during the Term
which, in the aggregate at any time outstanding, will not exceed such Lender’s
Revolving Commitment Percentage of the lesser of (x) (I) the Capital
Availability Amount minus (II) the Reserves, and (y) an amount equal to (I) the
Accounts Availability plus (II) the Inventory Availability, minus (III) the
Reserves.  The amount derived at any time from Section 2(a)(i)(y)(I) plus
Section 2(a)(i)(y)(II) minus 2(a)(i)(y)(III) shall be referred to as the
“Formula Amount.”  The Companies shall, jointly and severally, execute and
deliver to each Lender on the Closing Date a Secured Revolving Note evidencing
such Lender’s Revolving Commitment Percentage of the Capital Availability
Amount.  The Companies hereby each acknowledge and agree that each Lender’s
obligation to purchase a Secured Revolving Note from the Companies on the
Closing Date shall be contingent upon the satisfaction (or waiver by the Agent)
of the items and matters set forth in the closing checklist provided by the
Agent to the Companies on or prior to the Closing Date.  The Companies hereby
each further acknowledge and agree that, immediately prior to each borrowing
hereunder and immediately after giving effect thereto, the Companies shall be
deemed to have certified to the Lenders that at the time of each such proposed
borrowing and also after giving effect thereto (i) there shall exist no Event of
Default, (ii) all representations, warranties and covenants made by the
Companies in connection with this Agreement and the Ancillary Agreements are
true, correct and complete and (iii) all of each Company’s and its respective
Subsidiaries’ covenant requirements under this Agreement and the Ancillary
Agreements have been met.  The Companies hereby agree to provide a certificate
confirming the foregoing concurrently with each request for a borrowing
hereunder.

(ii)

Notwithstanding the limitations set forth above, if requested by any Company,
the Agent may determine in its sole discretion to permit Revolving Loans in
excess of the Formula Amount (the aggregate of Revolving Loans in excess of the
Formula Amount at any time, an “Overadvance”) to be made and/or to remain
outstanding; provided that any Overadvance made on or after the Specified
Assignment Date shall constitute a Permitted Overadvance.  For purposes hereof,
“Permitted Overadvance” means an Overadvance that, as determined by the Agent in
its reasonable discretion, (i) is made solely to maintain, protect or preserve
the Collateral and/or the Lenders’ rights under this Agreement and the Ancillary
Agreements and is necessary in order to avoid a material adverse effect on the
Collateral and/or the Lenders’ rights under this Agreement and the Ancillary
Agreements; (ii) does not exceed fifty percent (50%) of the Formula Amount at
any time; and (iii) remains outstanding for not more than forty-five (45)
consecutive Business Days, unless in case of this clause (iii), the Agent
otherwise agrees. In connection with each such request by one or more Companies,
the Companies shall be deemed to have certified, as of the time of such proposed
borrowing and immediately after giving effect thereto, to the satisfaction of
all Overadvance Conditions.  For purposes hereof, “Overadvance Conditions” means
(i) no Event of Default shall exist and be continuing as of such date; (ii) all
representations, warranties and covenants made by the Companies in connection
with the Security Agreement and the Ancillary Agreements shall be true, correct
and complete as of such date; and (iii) the Companies and their respective
Subsidiaries shall have taken all action necessary to grant the Agent “control”
over all of the Companies’ and their respective Subsidiaries’ Deposit Accounts
(the “Control Accounts”), with any agreements establishing “control” to be in
form and substance satisfactory to the Agent.  “Control” over such Control
Accounts shall be released upon the indefeasible repayment in full and
termination of the Overadvance (together with all accrued interest and fees
which remain unpaid in respect thereof).  The Companies hereby agree to provide
a certificate confirming the satisfaction of the Overadvance Conditions
concurrently with the request for same.

(iii)

The Companies acknowledge that the exercise of the Agent’s discretionary rights
hereunder may result during the Term in one or more increases or decreases in
the advance percentages used in determining Accounts Availability and/or
Inventory Availability and each of the Companies hereby consent to any such
increases or decreases which may limit or restrict advances requested by the
Companies.

(iv)

If any interest, fees, costs or charges payable to the Creditor Parties
hereunder are not paid when due, each of the Companies shall thereby be deemed
to have requested, and each of the Lenders will be deemed to have made and the
Agent will charge to the Companies’ account with a Revolving Loan immediately
due and payable as of such date in an amount equal to such unpaid interest,
fees, costs or charges; provided, however, that the Agent may elect to extend
the maturity of all or a portion of any such Revolving Loan at any time prior to
the Specified Assignment Date to a date that is on or prior to the maturity of
the Loans made other than pursuant to this clause (iv).  

(v)

If any Company at any time fails to perform or observe any of the covenants
contained in this Agreement or any Ancillary Agreement, the Agent may, but need
not, perform or observe such covenant on behalf and in the name, place and stead
of such Company (or, at the Agent’s option, in the Agent’s name) and may, but
need not, take any and all other actions which the Agent may deem necessary to
cure or correct such failure (including the payment of taxes, the satisfaction
of Liens, the performance of obligations owed to Account Debtors, lessors or
other obligors, the procurement and maintenance of insurance, the execution of
assignments, security agreements and financing statements, and the endorsement
of instruments).  The amount of all monies expended and all costs and expenses
(including attorneys’ fees and legal expenses) incurred by the Agent in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Agent shall be charged to the
Companies’ account as a Loan and added to the Obligations.  To facilitate the
Agent’s performance or observance of such covenants by each Company, each
Company hereby irrevocably appoints the Agent, or the Agent’s delegate, acting
alone, as such Company’s attorney in fact (which appointment is coupled with an
interest) with the right (but not the duty) from time to time to create,
prepare, complete, execute, deliver, endorse or file in the name and on behalf
of such Company any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by such Company.

(vi)

The Agent will account to Company Agent monthly with a statement of all Loans
and other advances, charges and payments made pursuant to this Agreement, and
such account rendered by the Agent shall be deemed final, binding and conclusive
absent manifest error unless the Agent is notified by Company Agent in writing
to the contrary within thirty (30) days of the date each account was rendered
specifying the item or items to which objection is made.

(vii)

During the Term, the Companies may borrow and prepay Loans in accordance with
the terms and conditions hereof.

(b)

Closing Shares.  Subject to the terms and conditions set forth herein, on the
Closing Date, Parent agrees to sell to each Lender, and each Lender hereby
agrees to purchase from Parent, the number of Closing Shares set forth for such
Lender on the Commitment Annex.  The purchase price for each Closing Shares
shall be $0.01.  On the Closing Date, Parent will deliver to each Lender
evidence of an irrevocable instruction to its transfer agent to issue the stock
certificate evidencing such Lender’s Closing Shares registered in such Lender’s
name and such Lender will deliver to Parent the purchase price for such Lender’s
Closing Shares.

3.

Repayment of the Loans  The Companies (a) may prepay the Obligations from time
to time in accordance with the terms and provisions of the Notes (and Section 18
hereof if such prepayment is due to a termination of this Agreement); (b) shall
repay on the expiration of the Term (i) the then aggregate outstanding principal
balance of the Revolving Loans together with accrued and unpaid interest, fees
and charges; and (ii) all other amounts owed the Creditor Parties under this
Agreement and the Ancillary Agreements; and (c) subject to Section 2(a)(ii),
shall repay on any day on which the then aggregate outstanding principal balance
of the Revolving Loans are in excess of the Formula Amount at such time, the
Revolving Loans in an amount equal to such excess.  Any payments of principal,
interest, fees or any other amounts payable hereunder or under any Ancillary
Agreement shall be made prior to 1:00 pm (New York time) on the due date thereof
in immediately available funds.

4.

Procedure for Revolving Loans  Company Agent may by written notice request a
borrowing of Revolving Loans prior to 1:00 pm (New York time) on the Business
Day of its request to incur, on the next Business Day, a Revolving Loan.
 Together with each request for a Revolving Loan (or at such other intervals as
the Agent may request but at least once each week), Company Agent shall deliver
to the Agent a Borrowing Base Certificate in the form of Exhibit B attached
hereto together with a schedule of the outstanding principal amount of all loans
made by the Companies, which shall be certified as true and correct by the Chief
Executive Officer or Chief Financial Officer of Company Agent together with all
supporting documentation relating thereto.  All Revolving Loans shall be
disbursed from whichever office or other place the Agent may designate from time
to time and shall be charged to the Companies’ account on the Agent’s books.
 The proceeds of each Revolving Loan made by the Lenders shall be made available
to Company Agent on the Business Day following the Business Day so requested in
accordance with the terms of this Section 4 by way of credit to the applicable
Company’s operating account maintained with such bank as Company Agent
designated to the Agent.  Any and all Obligations due and owing hereunder may be
charged to the Companies’ account and shall constitute Revolving Loans.

5.

Interest and Payments

(a)

Interest.

(i)

Except as modified by Section 5(a)(iii) below, the Companies shall jointly and
severally pay interest at the Contract Rate on the unpaid principal balance of
each Loan until such time as such Loan is collected in full in good funds in
dollars of the United States of America.

(ii)

Interest and payments shall be computed on the basis of actual days elapsed in a
year of 360 days.  At the Agent’s option, the Lenders may charge the Companies’
account for said interest.

(iii)

Effective upon the occurrence of any Event of Default and for so long as any
Event of Default shall be continuing, the Contract Rate shall automatically be
increased as set forth in the Notes (such increased rate, the “Default Rate”),
and all outstanding Obligations, including unpaid interest, shall continue to
accrue interest from the date of such Event of Default at the Default Rate
applicable to such Obligations.

(iv)

In no event shall the aggregate interest payable hereunder or under any Note
exceeds the maximum rate permitted under any applicable law or regulation, as in
effect from time to time (the “Maximum Legal Rate”), and if any provision of
this Agreement or any Ancillary Agreement is in contravention of any such law or
regulation, interest payable under this Agreement and each Ancillary Agreement
shall be computed on the basis of the Maximum Legal Rate (so that such interest
will not exceed the Maximum Legal Rate).

(v)

The Companies shall jointly and severally pay principal, interest and all other
amounts payable hereunder, or under any Ancillary Agreement, without any
deduction whatsoever, including any deduction for any set-off or counterclaim.

(vi)

All payments made by any Company under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future Taxes now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, other than Excluded Taxes.  If any
Non-Excluded Taxes or Other Taxes are required to be withheld from any amounts
payable to any Creditor Party hereunder, the amounts so payable to such Creditor
Party shall be increased to the extent necessary to yield to such Creditor Party
(after payment of all Non-Excluded Taxes and Other Taxes, including those
imposed on payments made pursuant to this paragraph (vi) of this Section 5(a))
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that no Company shall be
required to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes that are directly attributable to such Lender’s failure to
comply with the requirements of paragraph (ix) of this Section 5(a).

(vii)

In addition, the Companies shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(viii)

Whenever any Non-Excluded Taxes or Other Taxes are payable by any Company, as
promptly as possible thereafter such Company shall send to the Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by such Company showing
payment thereof (or such other evidence reasonably satisfactory to the Agent).
 If such Company fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, the Companies shall indemnify
the Creditor Parties for any incremental taxes, interest or penalties that may
become payable by any Creditor Party as a result of any such failure.

(ix)

Each Lender (or its assignee) that is not a “United States person,” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company Agent and the Agent two completed originals of an appropriate U.S.
Internal Revenue Service Form W-8, as applicable, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender.  Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement.  In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.  Each
Non-U.S. Lender shall promptly notify the Company Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Company Agent (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(x)

The agreements in this Section shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder or under
any other Ancillary Agreement.

(b)

Payment; Certain Closing Conditions.

(i)

Payment.  Upon execution of this Agreement by each Company, each Lender and
Agent, the Companies shall, jointly and severally, pay: (A) to Valens Capital
Management, LLC, the investment manager of the Lenders (“VCM”), a non-refundable
payment in an amount equal to one and one-half percent (1.50%) of the aggregate
principal amount of the Notes, plus reasonable expenses (including legal fees
and expenses) incurred in connection with the entering into of this Agreement
and the Ancillary Agreements and expenses incurred in connection with each of
VCM and/or Lenders’ due diligence review of the Companies and all other related
matters; (B) to the Lenders, a non-refundable payment in an amount equal to one
and five one-hundredths percent (1.05%) of the aggregate principal amount of the
Notes; and (C) to the Lenders, an advance prepayment discount deposit equal to
one and five one-hundredths percent (1.05%) of the aggregate principal amount of
the Notes.  The payments set forth in clauses (i)(A) and (B) above shall be
deemed fully earned on the Closing Date and shall not be subject to rebate or
proration for any reason.  The payments set forth in clauses (i)(A) (net of any
deposits previously paid by the Companies), (i)(B) and (i)(C) above shall be
paid at closing out of funds held pursuant to a funds escrow agreement and a
disbursement letter executed in connection herewith.  

(ii)

Overadvance Payment.  Without affecting the Lenders’ rights hereunder, each
Overadvance shall bear additional interest at a rate equal to two percent (2.0%)
per month of the amount of such Overadvance for all times such amounts shall be
in excess of the Formula Amount.  All amounts that are incurred pursuant to this
Section 5(b)(ii) shall be due and payable by the Companies monthly, in arrears,
on the first business day of each calendar month and upon expiration of the
Term.

(iii)

Financial Information Default.  Without affecting the Lenders’ other rights and
remedies, in the event any Company fails to deliver the financial information
required by Section 11 on or before the date required by this Agreement, the
Companies shall jointly and severally pay each Lender its pro rata share of an
aggregate fee in the amount of $500.00 per week (or portion thereof) for each
such failure until such failure is cured to the Agent’s satisfaction or waived
in writing by the Agent.  All amounts that are incurred pursuant to this Section
5(b)(iii) shall be due and payable by the Companies monthly, in arrears, on the
first business day of each calendar month and upon expiration of the Term.

6.

Security Interest

(a)

To secure the prompt payment to the Creditor Parties of the Obligations, each
Company hereby assigns, pledges and grants to the Agent, for the ratable benefit
of the Creditor Parties, a continuing security interest in and Lien upon all of
the Collateral.  All of each Company’s Books and Records relating to the
Collateral shall, until delivered to or removed by the Agent, be kept by such
Company in trust for the Creditor Parties until the termination of this
Agreement and the payment in full of all Obligations.  Each confirmatory
assignment schedule or other form of assignment hereafter executed by each
Company shall be deemed to include the foregoing grant, whether or not the same
appears therein.

(b)

Each Company hereby (i) authorizes the Agent to file any financing statements,
continuation statements or other amendments thereto that (x) indicate the
Collateral (1) as all assets and personal property of such Company or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of such jurisdiction,
or (2) as being of an equal or lesser scope or with greater detail, and (y)
contain any other information required by Part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or other amendment and (ii) ratifies its authorization for the Agent
to have filed any initial financial statements, or amendments thereto if filed
prior to the date hereof.  Each Company acknowledges that it is not authorized
to file, and will not give any authorization to anyone other than the Agent
(including pursuant to Section 9-509(b) of the UCC) to file, any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Agent and agrees that it will
not do so without the prior written consent of the Agent, subject to such
Company’s rights under Section 9-509(d)(2) of the UCC.

(c)

Each Company hereby grants to the Agent, for the ratable benefit of the Creditor
Parties, an irrevocable, non-exclusive, worldwide license without payment of
royalty or other compensation to such Company to upon the occurrence and during
the continuance of an Event of Default use or otherwise exploit in any manner as
to which authorization of the holder of such Intellectual Property would be
required, and to license or sublicense such rights in to and under any
Intellectual Property now or hereafter owned by or licensed to, such Company,
and wherever the same may be located, and including in such license access to
all media in which any of such Intellectual Property may be recorded or stored
and to all software and hardware used for the compilation or printout thereof,
and represents, promises and agrees that any such license or sublicense is not
and will not be in conflict with the contractual or commercial rights of any
third Person and subject, in the case of trademarks and service marks, to
sufficient rights to quality control and inspection in favor of such Company to
avoid the risk of invalidation of said trademarks and service marks.  The
foregoing license will terminate on the termination of this Agreement and the
payment in full of all Obligations; provided, however, that any license,
sublicense, or other rights granted by the Agent pursuant to such license during
its term shall remain in effect in accordance with its terms.

(d)

Any proceeds from the foreclosure, sale, lease or other disposition of any of
the Collateral shall be paid over to the Agent for application in accordance
with Section 21.

7.

Representations, Warranties and Covenants Concerning the Collateral  Each
Company represents, warrants (each of which such representations and warranties
shall be deemed repeated upon the making of each request for a Loan and made as
of the time of each and every Loan hereunder) and covenants as follows:

(a)

All of the Collateral of such Company (i) is owned by such Company free and
clear of all Liens  (including any claim of infringement) except those in the
Agent’s favor and Permitted Liens and (ii) is not subject to any agreement
prohibiting the granting of a Lien or requiring notice of or consent to the
granting of a Lien.

(b)

It shall not encumber, mortgage, pledge, assign or grant any security interest
in or Lien upon any Collateral or any other assets owned by it to anyone other
than the Agent and except for Permitted Liens.

(c)

The Liens granted by such Company pursuant to this Agreement, upon the filing of
UCC-1 financing statements in respect of such Company (or the District of
Columbia Recorder of Deeds Office for each Company that is organized under the
laws of a jurisdiction outside of the United States of America) in favor of the
Agent in the applicable filing office of the state of organization of such
Company (or the District of Columbia Recorder of Deeds Office for any Company
that is organized under the laws of a jurisdiction outside of the United States
of America), the recording of the Liens in favor of the Agent in the U.S. Patent
and Trademark Office and the U.S. Copyright Office, as applicable, the taking of
any actions required under the laws of jurisdictions outside the United States
with respect to Intellectual Property included in the Collateral which is
created under such laws, and the completion of the other filings and actions
listed on Schedule 7(c) (which, in the case of all filings and other documents
referred to in said Schedule, have been delivered to the Agent in duly executed
form) constitute valid perfected security interests in all of the Collateral of
such Company in favor of the Agent as security for the prompt payment of the
Obligations, enforceable in accordance with the terms hereof against any and all
of its creditors and purchasers and such security interest is prior to all other
Liens in existence on the date hereof.

(d)

No effective security agreement, mortgage, deed of trust, financing statement,
equivalent security or Lien instrument or continuation statement covering all or
any part of the Collateral of such Company is or will be on file or of record in
any public office, except those relating to Permitted Liens.  The UCC-1
financing statement naming Arizona Auto Auction as agent, as secured party and
Best Price Auto Sales, as debtor filed with the Secretary of State of Arizona
bearing filing number 200312806610 does not relate to any assets of any Company.

(e)

It shall not dispose of any of the Collateral of such Company whether by sale,
lease or otherwise except for Permitted Liens, the sale of Inventory in the
ordinary course of business and for the disposition or transfer in the ordinary
course of business during any fiscal year of obsolete and worn-out Equipment
having an aggregate fair market value of not more than $25,000 and only to the
extent that (i) the proceeds of any such disposition are used to acquire
replacement Equipment which is subject to the Agent’s first priority security
interest or are used to repay Loans or to pay general corporate expenses, or
(ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to the Agent to be held as cash collateral
for the Obligations.

(f)

It shall defend the right, title and interest of the Agent in and to the
Collateral of such Company against the claims and demands of all Persons
whomsoever, and take such actions, including (i) all actions necessary to grant
the Agent “control” of any Investment Property, Deposit Accounts,
Letter-of-Credit Rights or electronic Chattel Paper owned by it, with any
agreements establishing control to be in form and substance satisfactory to the
Agent, (ii) the prompt (but in no event later than five (5) Business Days
following the Agent’s request therefor) delivery to the Agent (or to such Person
as Agent may designate) of all original Instruments, Chattel Paper, negotiable
Documents and certificated Equity Interests owned by it (in each case,
accompanied by stock powers, allonges, powers of attorney or other instruments
of transfer executed in blank), (iii) notification to third parties of the
Agent’s interest in Collateral of such Company at the Agent’s request, and (iv)
the institution of litigation against third parties as shall be prudent in order
to protect and preserve its and/or the Agent’s respective and several interests
in the Collateral of such Company.

(g)

On or prior to the Closing Date, STEN Credit shall, at the Companies’ expense,
deliver to Agent (or to such Person as Agent may designate) originals of each
Loan File including Vehicle Certificates securing any obligations under the
Account Documents in the possession of STEN Credit.  STEN Credit shall, in
accordance with the terms and provisions of the Custodial Agreement, deliver to
Agent (or to such Person as Agent may designate) originals of each Loan File
including Vehicle Certificates securing any obligations under any Account
Documents entered into on or after the Closing Date.

(h)

It shall promptly, and in any event within five (5) Business Days after the same
is acquired by it, notify the Agent of any commercial tort claim (as defined in
the UCC) acquired by it and unless otherwise consented to by the Agent, it shall
enter into a supplement to this Agreement granting to the Agent a Lien in such
commercial tort claim.

(i)

It shall place notations upon its Books and Records and any of its financial
statements to disclose the Agent’s Lien in the Collateral of such Company.

(j)

If it retains possession of any Chattel Paper or Instrument with the Agent’s
consent, such Chattel Paper and Instruments shall be marked with the following
legend:  “This writing and obligations evidenced or secured hereby are subject
to the security interest of LV Administrative Services, Inc., as agent.”
Notwithstanding the foregoing, upon the reasonable request of the Agent, such
Chattel Paper and Instruments shall be delivered to the Agent.

(k)

It shall perform in a reasonable time all other steps requested by the Agent to
create and maintain in the Agent’s favor a valid perfected first Lien in all
Collateral of such Company subject only to Permitted Liens.

(l)

It shall notify the Agent promptly and in any event within three (3) Business
Days after obtaining knowledge thereof (i) of any event or circumstance that, to
its knowledge, would cause the Agent to consider any then existing Account
and/or Inventory as no longer constituting an Eligible Account or Eligible
Inventory, as the case may be; (ii) of any material delay in its performance of
any of its obligations to any Account Debtor; (iii) of any assertion by any
Account Debtor of any material claims, offsets or counterclaims; (iv) of any
allowances, credits and/or monies granted by it to any Account Debtor; (v) of
all material adverse information relating to the financial condition of an
Account Debtor; (vi) of any material return of goods; and (vii) of any loss,
damage or destruction of any of the Collateral.

(m)

All Eligible Accounts (i) represent complete bona fide transactions which
require no further act under any circumstances on its part to make such Accounts
payable by the Account Debtors, (ii) are not subject to any present, future
contingent offsets or counterclaims, and (iii) do not represent bill and hold
sales, consignment sales, guaranteed sales, sale or return or other similar
understandings or obligations of any Affiliate or Subsidiary of such Company.
 It has not made, nor will it make, any agreement with any Account Debtor for
any extension of time for the payment of any Account, any compromise or
settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance for prompt or early payment allowed by it in the ordinary course of
its business consistent with historical practice and as previously disclosed to
the Agent in writing.

(n)

It shall keep and maintain its Equipment in good operating condition, except for
ordinary wear and tear, and shall make all necessary repairs and replacements
thereof so that the value and operating efficiency shall at all times be
maintained and preserved.  It shall not permit any such items to become a
Fixture to real estate or accessions to other personal property.

(o)

It shall maintain and keep all of its Books and Records concerning the
Collateral of such Company at its executive offices listed in Schedule 12(aa).

(p)

It shall maintain and keep the tangible Collateral of such Company at the
addresses listed in Schedule 12(aa), provided, that it may change such locations
or open a new location, provided that it provides the Agent at least thirty (30)
days prior written notice of such changes or new location and (ii) prior to such
change or opening of a new location where Collateral having a value of more than
$50,000 will be located, it executes and delivers to the Agent such agreements
as are deemed reasonably necessary or prudent by the Agent, including landlord
agreements, mortgagee agreements and warehouse agreements, each in form and
substance satisfactory to the Agent, to adequately protect and maintain the
Agent’s security interest in such Collateral.

(q)

Schedule 7(q) lists all banks and other financial institutions at which it
maintains deposits and/or other accounts, and such Schedule correctly identifies
the name, address and telephone number of each such depository, the name in
which the account is held, a description of the purpose of the account, and the
complete account number.  It shall not establish any depository or other bank
account with any financial institution (other than the accounts set forth on
Schedule 7(q)) without the Agent’s prior written consent.

(r)

On the date hereof, its exact legal name (as indicated in the public record of
its jurisdiction of organization), jurisdiction of organization, organizational
identification number, if any, from the jurisdiction of organization, and the
location of its chief executive office or sole place of business or principal
residence, as the case may be, are specified on Schedule 12(aa).  It has
furnished to the Agent a certified charter, certificate of incorporation or
other organization document and long-form good standing certificate as of a date
which is recent to the date hereof.  It is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction.  Except as otherwise
indicated on Schedule 12(aa), the jurisdiction of its organization of formation
is required to maintain a public record showing it to have been organized or
formed.  Except as specified on Schedule 12(aa), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years and has not within
the last five (5) years become bound (whether as a result of merger or
otherwise) as a grantor under a security agreement entered into by another
Person, which has not heretofore been terminated.

(s)

It will not, except upon thirty (30) days’ prior written notice to the Agent and
delivery to the Agent of (a) all additional financing statements and other
documents reasonably requested by the Agent to maintain the validity, perfection
and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 12(aa) showing any additional
location at which Inventory or Equipment in excess of $25,000 in the aggregate
shall be kept:  (i) change its jurisdiction of organization or the location of
its chief executive office or sole place of business or principal residence from
that referred to in Section 7(r); (ii) change its name, identity or
organizational structure; or (iii) permit any of the Inventory or Equipment in
excess of $25,000 in the aggregate to be kept at a location other than those
listed on Schedule 12(aa).

(t)

All Inventory manufactured by it in the United States of America shall be
produced in accordance with the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto or
promulgated thereunder.

(u)

Together with each Loan File delivered to Agent (or to such Person as Agent may
designate), STEN Credit shall have delivered (i) an original Chattel Paper
Assignment duly executed and delivered by STEN Credit in respect of each
Eligible Auto Loan Account, each Eligible Dealer Auto Loan Account and each
Eligible Floor Planning Account, and (ii) duly executed powers of attorney
(Arizona Department of Transportation Motor Vehicle Division Power of Attorney
(Form 48-1001)) in favor of Agent for each Vehicle Certificate, each in form and
substance acceptable to Agent.

(v)

It shall furnish all documents required by Agent including, but not limited to,
confirmatory assignments and schedules of Collateral to Agent with each
transmittal of Collateral from time to time, or as requested by Agent, in form
and substance satisfactory to Agent, confirming Agent’s continuing security
interest in all present and future Collateral owned by each Company.  Agent (or
to such Person as Agent may designate) may, in the name and on behalf of any
Company execute any missing endorsements, signature, transfer or assignment or
correct any defects therein, and each Company hereby appoints Agent (or such
Person as Agent may designate) as attorneys-in-fact for each Company to do any
of the foregoing.  To the extent such information is not otherwise known or
available to Agent, each Company agrees to furnish to Agent from time to time
such reports in such detail and in such form as is satisfactory to Agent showing
the amount of the outstanding Collateral, the amounts collected thereon, and
such other information relating to Collateral as Agent may require.  Each
Company agrees to cause each of its present and future Subsidiaries, if any, to
execute such documents, confirmatory assignments and schedules and to deliver
such instruments and to furnish such reports relating to any and all Collateral
in the same manner and with the same frequency as is required of each Company
under this Agreement.

(w)

STEN Credit shall keep in full force and effect the Custodial Agreement and
shall comply in the terms and conditions.

8.

Payment of Accounts

(a)

On or before the Closing Date, each Company shall (i) establish blocked accounts
(“Blocked Accounts”) at each of the banks set forth on Schedule 7(q) hereto
(each, a “Relationship Bank”), and shall request in writing and otherwise take
such reasonable steps to ensure that all Account Debtors forward payment
directly to such Blocked Accounts, and (ii) deposit and cause its Subsidiaries
to deposit or cause to be deposited promptly, and in any event no later than the
first Business Day after the date of receipt thereof, all cash, checks, money
orders, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral of such Company into one or
more Blocked Accounts.  On or before the Closing Date, Parent shall have
established a concentration account in its name (each a “Concentration Account”
and collectively, the “Concentration Accounts”) at the bank which shall be
designated as the Concentration Account bank on Schedule 7(q) hereto (the
“Concentration Account Bank”), which bank shall be satisfactory to Agent.

(b)

Each Company may maintain, in its name, accounts (each a “Disbursement Account”
and collectively, the “Disbursement Accounts”) at a bank acceptable to Agent
into which Lenders shall, from time to time, deposit proceeds of Revolving Loans
made to such Company pursuant to Section 2 for use by such Company solely in
accordance with the provisions of Section 13(e).

(c)

On or before the Closing Date (or such later date as Agent shall consent to in
writing), the Concentration Account Bank, each bank where a Disbursement Account
is maintained and all other Relationship Banks, shall have entered into
tri-party blocked account agreements with Agent and the applicable Company and
Subsidiaries thereof, as applicable, in form and substance reasonably acceptable
to Agent, which shall become operative on or prior to the Closing Date.  Each
such blocked account agreement shall provide, among other things, that (i) all
items of payment deposited in such account and proceeds thereof deposited in the
applicable Concentration Account are held by such bank as agent or
bailee-in-possession for Agent, (ii) the bank executing such agreement has no
rights of setoff or recoupment or any other claim against such account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment, and (iii) from and after the Closing Date (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees to
forward immediately all amounts in each Blocked Account to such Borrower’s
Concentration Account Bank and to commence the process of daily sweeps from such
Blocked Account into the applicable Concentration Account and (B) with respect
to the Concentration Account Bank, such bank agrees to immediately forward all
amounts received in the Concentration Account to an account designated by Agent
in writing (the “Collection Account”) through daily sweeps from the
Concentration Account into the Collection Account.

(d)

Notwithstanding anything to the contrary contained in this Section 8, Parent may
maintain, in its name, an account (the “Sub-Debt Disbursement Account”) at a
bank acceptable to Agent (the “Sub-Debt Disbursement Account Bank”), into which
the proceeds from the issuance of the Renewable Unsecured Subordinated Notes
received after the Closing Date shall be deposited.  On or before the Closing
Date, the Sub-Debt Disbursement Account Bank, shall have entered into a
tri-party blocked account agreement with Agent and Parent, in form and substance
reasonably acceptable to Agent, which shall become operative on or prior to the
Closing Date.  Such blocked account agreement shall provide, among other things,
that (i) all items of payment deposited in the Sub-Debt Disbursement Account and
proceeds thereof deposited in the Sub-Debt Disbursement Account are held by such
bank as agent or bailee-in-possession for Agent, (ii) the bank executing such
agreement has no rights of setoff or recoupment or any other claim against such
account, as the case may be, other than for payment of its service fees and
other charges directly related to the administration of such account and for
returned checks or other items of payment, and (iii) from and after the Closing
Date (A) the Sub-Debt Disbursement Account Bank agrees, from and after the
receipt of a notice (an “Activation Notice”) from Agent (which Activation Notice
may be given by Agent at any time at which (1) an Event of Default has occurred
and is continuing, or (2) an event or circumstance having a Material Adverse
Effect has occurred (any of the foregoing being referred to herein as an
“Activation Event”)), to forward immediately all amounts in the Sub-Debt
Disbursement Account to Parent’s Concentration Account Bank and to commence the
process of daily sweeps from the Sub-Debt Disbursement Account into the
applicable Concentration Account.

(e)

So long as no Default or Event of Default has occurred and is continuing,
Companies may amend Schedule 7(q) to add or replace a Relationship Bank, Blocked
Account or to replace any Concentration Account or any Disbursement Account;
provided, however, that (i) Agent shall have consented in writing in advance to
the opening of such account with the relevant bank and (ii) prior to the time of
the opening of such account, the applicable Company or its Subsidiaries thereof,
as applicable, and such bank shall have executed and delivered to Agent a
Blocked Account agreement, in form and substance reasonably satisfactory to
Agent.  Companies shall close any of their accounts (and establish replacement
accounts in accordance with the foregoing sentence) promptly and in any event
within thirty (30) days following notice from Agent that the creditworthiness of
any bank holding an account is no longer acceptable in Agent’s reasonable
judgment, or as promptly as practicable and in any event within sixty (60) days
following notice from Agent that the operating performance, funds transfer or
availability procedures or performance with respect to accounts of the bank
holding such accounts or Agent’s liability under any tri-party Blocked Account
agreement with such bank is no longer acceptable in Agent’s reasonable judgment.

(f)

The Blocked Accounts, the Disbursement Accounts, the Sub-Debt Disbursement
Account and the Concentration Account shall be cash collateral accounts, with
all cash, checks and other similar items of payment in such accounts securing
payment of the Loans and all other Obligations, and in which each Company and
each Subsidiary thereof shall have granted a Lien to Agent pursuant to this
Agreement.

(g)

At the Agent’s election, following the occurrence of an Event of Default which
is continuing, the Agent may notify each Company’s Account Debtors of the
Agent’s security interest in the Accounts, collect them directly and charge the
collection costs and expenses thereof to Company’s and the Eligible Subsidiaries
joint and several account.

(h)

No Company shall accumulate or maintain cash in (i) the Disbursement Account at
Austin Bank as of the date of any determination in excess of an amount equal to
three (3) months of payments payable to Autstin Bank under the mortgage note
executed by Parent in favor of Austin Bank as in effect on the Closing Date and
(b) the Disbursement Account no. 121000248 of STEN Financial Corporation at
Wells Fargo Bank as of any date of determination in excess of $25,000.

9.

Collection and Maintenance of Collateral

(a)

The Agent may verify each Company’s Accounts from time to time, but not more
often than once every three (3) months, unless an Event of Default has occurred
and is continuing, utilizing an audit control company or any other agent of the
Agent or the Lenders.

(b)

Proceeds of Accounts received by the Agent will be deemed received on the
Business Day after the Agent’s receipt of such proceeds in good funds in dollars
of the United States of America to an account designated by the Agent.  Any
amount received by the Agent after 1:00 pm (New York time) on any Business Day
shall be deemed received on the next Business Day.

(c)

As the Agent receives the proceeds of Accounts of any Company, it shall (i)
apply such proceeds, as required, to amounts outstanding under the Notes, and
(ii) remit all such remaining proceeds (net of interest, fees and other amounts
then due and owing to Creditor Parties hereunder) to Company Agent (for the
benefit of the applicable Companies) upon request (but no more often than twice
a week).  Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, the Agent, at its option, may (x) apply such
proceeds to the Obligations in such order as the Agent shall elect, (y) hold all
such proceeds as cash collateral for the Obligations and each Company hereby
grants to the Agent for the ratable benefit of the Creditor Parties a security
interest in such cash collateral amounts as security for the Obligations and/or
(z) do any combination of the foregoing.

10.

Inspections and Appraisals  At all times during normal business hours, the
Creditor Parties, and/or any agent of any of them shall have the right to (a)
have access to, visit, inspect, review, evaluate and make physical verification
and appraisals of each Company’s properties and the Collateral, (b) inspect,
audit and copy (or take originals if necessary) and make extracts from each
Company’s Books and Records, including management letters prepared by the
Accountants, and (c) discuss with each Company’s directors, principal officers,
and independent accountants, each Company’s business, assets, liabilities,
financial condition, results of operations and business prospects.  Each Company
will deliver to the Agent any instrument necessary for the Agent to obtain
records from any service bureau maintaining records for such Company.  If any
internally prepared financial information, including that required under this
Section is unsatisfactory in any manner to the Agent, the Agent may request that
the Accountants review the same.

11.

Financial Reporting  Company Agent will deliver, or cause to be delivered, to
the Creditor Parties each of the following, which shall be in form and detail
acceptable to the Agent:

(a)

As soon as available, and in any event within ninety (90) days after the end of
each fiscal year of the Parent, Parent’s audited Consolidated financial
statements with a report of independent certified public accountants of
recognized standing selected by the Parent and reasonably acceptable to the
Agent (the “Accountants”), which annual financial statements shall be without
qualification and shall include each of the Parent’s and each of its
Consolidated Subsidiaries’ balance sheet as at the end of such fiscal year and
the related statements of each of the Parent’s and each of its Consolidated
Subsidiaries’ income, retained earnings and cash flows for the fiscal year then
ended, all in reasonable detail and prepared in accordance with GAAP, together
with if and when available, copies of any management letters prepared by the
Accountants;

(b)

As soon as available and in any event within forty five (45) days after the end
of each fiscal quarter of the Parent, an unaudited/internal balance sheet and
statements of income, retained earnings and cash flows of each of the Parent’s
and each of its Subsidiaries’ as at the end of and for such quarter and for the
year to date period then ended, prepared on a consolidating and consolidated
basis to include the Parent and each Subsidiary of the Parent, in reasonable
detail and stating in comparative form the figures for the corresponding date
and periods in the previous year, all prepared in accordance with GAAP, subject
to year-end adjustments and the absence of footnotes;

(c)

As soon as available and in any event within fifteen (15) days after the end of
each calendar month, an unaudited/internal balance sheet and statements of
income, retained earnings and cash flows of each of the Parent and its
Subsidiaries as at the end of and for such month and for the year to date period
then ended, prepared on a consolidating and consolidated basis to include the
Parent and each Subsidiary of the Parent, in reasonable detail and stating in
comparative form the figures for the corresponding date and periods in the
previous year, all prepared in accordance with GAAP, subject to year-end
adjustments and the absence of footnotes;

(d)

Within fifteen (15) days after the end of each month (or more frequently if the
Agent so requests), agings of each Company’s Accounts, unaudited trial balances
and their accounts payable and a calculation of each Company’s Accounts,
Eligible Accounts, Inventory and/or Eligible Inventory, provided, however, that
if the Agent shall request the foregoing information more often than as set
forth in the immediately preceding clauses, each Company shall have fifteen (15)
days from each such request to comply with the Agent’s demand;

(e)

Once each week, the cash balance of the Companies as of the preceding week and
the outstanding principal amount of the Renewable Unsecured Notes as of the end
of the preceding week including a listing of Renewable Unsecured Notes that were
paid, renewed or issued during such week;

(f)

Promptly after (i) the filing thereof, copies of the Parent’s most recent
registration statements and annual, quarterly, monthly or other regular reports
which the Parent files with the Securities and Exchange Commission (the “SEC”),
and (ii) the issuance thereof, copies of such financial statements, reports and
proxy statements as the Parent shall send to its stockholders;

(g)

Together with each delivery of any financial statement pursuant to Section
11(a), 11(b) or 11(c), a Compliance Certificate duly executed by the President,
Chief Executive Officer or Chief Financial Officer of the Parent that, among
other things, (i) states that such financial statements have been prepared in
accordance with GAAP, subject, in the case of the financial statements referred
to in Sections 11(b) and (c), to year-end audit adjustments and the absence of
footnotes and (ii) states that no Default or Event of Default is continuing as
of the date of delivery of such Compliance Certificate or, if a Default or Event
of Default is continuing, states the nature thereof and the action that the
Companies propose to take with respect thereto; and

(h)

Each Company shall deliver, or cause the applicable Subsidiary of each Company
to deliver, such other information as the Agent shall reasonably request.

12.

Additional Representations and Warranties   Each Company hereby represents and
warrants to each Creditor Party as follows:

(a)

Organization, Good Standing and Qualification.  It and each of its Subsidiaries
is a corporation duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.  It and each of its Subsidiaries has
the corporate, limited liability company or partnership, as the  case may be,
power and authority to own and operate its properties and assets and, insofar as
it is or shall be a party thereto, to (i) execute and deliver this Agreement and
the Ancillary Agreements, (ii) to issue and sell the Notes, (iii) to issue and
sell the Warrants and the shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”), and (iv) to carry out the provisions of this
Agreement and the Ancillary Agreements and to carry on its business as presently
conducted.  The Parent has the power and the authority to issue and sell the
Closing Shares.  It and each of its Subsidiaries is duly qualified and is
authorized to do business and is in good standing as a foreign corporation,
partnership or limited liability company, as the case may be, in all
jurisdictions in which the nature or location of its activities and of its
properties (both owned and leased) makes such qualification necessary, except
for those jurisdictions in which failure to do so has not had, or could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b)

Subsidiaries.  Each direct and indirect Subsidiary of each Company, the direct
owner of such Subsidiary and its percentage ownership thereof, is set forth on
Schedule 12(b).

(c)

Capitalization; Voting Rights.

(i)

The authorized capital stock of the Parent, as of the date hereof consists of
20,000,000 shares of Common Stock, par value $0.01 per share, 2,300,957 shares
of which are issued and outstanding, and 5,000,000 undesignated shares par value
$0.01 per share of which none are issued and outstanding.  The authorized,
issued and outstanding capital stock of each other Company and each Subsidiary
of each Company is set forth on Schedule 12(c).

(ii)

Except as disclosed on Schedule 12(c), other than:  (A) the shares reserved for
issuance under the Parent’s stock option plans; and (B) shares which may be
issued pursuant to this Agreement and the Ancillary Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Parent of any
of its securities.  Except as disclosed on Schedule 12(c), neither the offer,
issuance or sale of any of the Notes, the Closing Shares or the Warrants, or the
issuance of any of the Warrant Shares, nor the consummation of any transaction
contemplated hereby will result in a change in the price or number of any
securities of the Parent outstanding, under anti-dilution or other similar
provisions contained in or affecting any such securities.

(iii)

All issued and outstanding shares of the Parent’s Common Stock:  (A) have been
duly authorized and validly issued and are fully paid and non-assessable; and
(B) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

(iv)

The rights, preferences, privileges and restrictions of the shares of the Common
Stock are as stated in the Parent’s Articles of Incorporation (the “Charter”).
 The Warrant Shares have been duly and validly reserved for issuance.  When
issued in compliance with the provisions of this Agreement and the Parent’s
Charter, the Securities will be validly issued, fully paid and non-assessable,
and will be free of any liens or encumbrances; provided, however, that the
Securities may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed.

(d)

Authorization; Binding Obligations.  All corporate, partnership or limited
liability company, as the case may be, action on its and its Subsidiaries’ part
(including their respective officers and directors) necessary for the
authorization of this Agreement and the Ancillary Agreements, the performance of
all of its and its Subsidiaries’ obligations hereunder and under the Ancillary
Agreements on the Closing Date and, the authorization, issuance and delivery of
the Notes, the Closing Shares and the Warrants has been taken or will be taken
prior to the Closing Date.  This Agreement and the Ancillary Agreements, when
executed and delivered and to the extent it is a party thereto, will be its and
its Subsidiaries’ valid and binding obligations enforceable against each such
Person in accordance with their terms, except:

(i)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights;
and

(ii)

general principles of equity that restrict the availability of equitable or
legal remedies.

The issuance of the Notes is not and will not be subject to any preemptive
rights or rights of first refusal that have not been properly waived or complied
with.  The issuance of the Closing Shares is not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.  The issuance of the Warrants and the subsequent exercise of
the Warrants for Warrant Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.

(e)

Liabilities; Solvency  Neither it nor any of its Subsidiaries has any
liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any Exchange Act Filings.

(i)

Both before and after giving effect to (A) the Loans incurred on the Closing
Date or such other date as Loans requested hereunder are made or incurred, (B)
the disbursement of the proceeds of, or the assumption of the liability in
respect of, such Loans pursuant to the instructions or agreement of any Company,
(C) the payment and accrual of all transaction costs in connection with the
foregoing and (D) the consummation of the transactions contemplated herein and
in the Ancillary Agreements, each Company and each Subsidiary of each Company,
is and will be, Solvent.

(f)

Agreements; Action.  Except as set forth on Schedule 12(f) or as disclosed in
any Exchange Act Filings:

(i)

There are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which it or any of its
Subsidiaries is a party or to its knowledge by which it is bound which may
involve:  (A) obligations (contingent or otherwise) of, or payments to, it or
any of its Subsidiaries in excess of $50,000 (other than obligations of, or
payments to, it or any of its Subsidiaries arising from purchase or sale
agreements entered into in the ordinary course of business); or (B) the transfer
or license of any patent, copyright, trade secret or other proprietary right to
or from it (other than licenses arising from the purchase of “off the shelf” or
other standard products); or (C) provisions restricting the development,
manufacture or distribution of its or any of its Subsidiaries’ products or
services; or (D) indemnification by it or any of its Subsidiaries with respect
to infringements of proprietary rights.

(ii)

Since October 1, 2006 (the “Balance Sheet Date”), neither it nor any of its
Subsidiaries has:  (A) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock;
(B) incurred any indebtedness for money borrowed or any other liabilities (other
than ordinary course obligations) individually in excess of $50,000 or, in the
case of indebtedness and/or liabilities individually less than $50,000, in
excess of $100,000 in the aggregate; (C) made any loans or advances to any
Person not in excess, individually or in the aggregate, of $100,000, other than
ordinary advances for travel expenses; or (D) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its Inventory in
the ordinary course of business.

(iii)

For the purposes of subsections (i) and (ii) of this Section 12(f), all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons it or any
of its applicable Subsidiaries has reason to believe are affiliated therewith or
with any Subsidiary thereof) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.

(iv)

the Parent maintains disclosure controls and procedures as required under Rule
13a-15(e) of the Securities Act (“Disclosure Controls”) designed to ensure that
information required to be disclosed by the Parent in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized, and
reported, within the time periods specified in the rules and forms of the SEC.

(v)

The Parent makes and keeps books, records, and accounts, that, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of its
assets.  It maintains internal control over financial reporting as required
under Rule 13a-15(f) of the Securities Act (“Financial Reporting Controls”)
designed by, or under the supervision of, its principal executive and principal
financial officers, and effected by its board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including that:

(1)

transactions are executed in accordance with management’s general or specific
authorization;

(2)

unauthorized acquisition, use, or disposition of the Parent’s assets that could
have a material effect on the financial statements are prevented or timely
detected;

(3)

transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that its receipts and expenditures are
being made only in accordance with authorizations of the Parent’s management and
board of directors;

(4)

transactions are recorded as necessary to maintain accountability for assets;
and

(5)

the recorded accountability for assets is compared with the existing assets at
reasonable intervals, and appropriate action is taken with respect to any
differences.

(vi)

Parent has not received a letter from its independent accountant indicating that
there is a weakness or deficiency in any of its Disclosure Controls or Financial
Reporting Controls that is required to be disclosed in any of the Exchange Act
Filings, except as so disclosed.

(g)

Obligations to Related Parties.  Except as set forth on Schedule 12(g), neither
it nor any of its Subsidiaries has any obligations to their respective officers,
directors, stockholders or employees other than:

(i)

for payment of salary for services rendered and for bonus payments;

(ii)

reimbursement for reasonable expenses incurred on its or its Subsidiaries’
behalf;

(iii)

for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by its and its Subsidiaries’ Board of Directors, as applicable); and

(iv)

obligations listed in its and each of its Subsidiary’s financial statements or
disclosed in any of the Parent’s Exchange Act Filings.

Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with it or any of its Subsidiaries.  Except as described above, none of
its officers, directors or stockholders, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
it or any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between it or any of its Subsidiaries and any such
Person.  Except as set forth on Schedule 12(g), neither it nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.

(h)

Changes.  Since the Balance Sheet Date, except as disclosed in any Exchange Act
Filing or in any Schedule to this Agreement or to any of the Ancillary
Agreements, there has not been:

(i)

any change in its or any of its Subsidiaries’ business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects, which,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect;

(ii)

any resignation or termination of any of its or its Subsidiaries’ officers, key
employees or groups of employees;

(iii)

any material change, except in the ordinary course of business, in its or any of
its Subsidiaries’ contingent obligations by way of guaranty, endorsement,
indemnity, warranty or otherwise;

(iv)

any damage, destruction or loss, whether or not covered by insurance, which has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

(v)

any waiver by it or any of its Subsidiaries of a valuable right or of a material
debt owed to it;

(vi)

any direct or indirect material loans made by it or any of its Subsidiaries to
any of its or any of its Subsidiaries’ stockholders, employees, officers or
directors, other than advances made in the ordinary course of business;

(vii)

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(viii)

any declaration or payment of any dividend or other distribution of its or any
of its Subsidiaries’ assets;

(ix)

any labor organization activity related to it or any of its Subsidiaries;

(x)

any debt, obligation or liability incurred, assumed or guaranteed by it or any
of its Subsidiaries, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;

(xi)

any sale, assignment, transfer, abandonment or other disposition of any
Intellectual Property or other intangible assets owned by the Company or any of
its Subsidiaries;

(xii)

any change in any material agreement to which it or any of its Subsidiaries is a
party or by which either it or any of its Subsidiaries is bound which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(xiii)

any other event or condition of any character that, either individually or in
the aggregate, has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; or

(xiv)

any arrangement or commitment by it or any of its Subsidiaries to do any of the
acts described in subsection (i) through (xiii) of this Section 12(h).

(i)

Title to Properties and Assets; Liens, Etc.  Except as set forth on
Schedule 12(i), it and each of its Subsidiaries has good and marketable title to
their respective properties and assets (tangible or intangible), and good title
to its leasehold interests, in each case subject to no Lien, other than
Permitted Liens.  All facilities, Equipment, Fixtures, vehicles and other
properties owned, leased or used by it or any of its Subsidiaries are in good
operating condition and repair and are reasonably fit and usable for the
purposes for which they are being used.  Except as set forth on Schedule 12(i),
it and each of its Subsidiaries is in compliance with all material terms of each
lease to which it is a party or is otherwise bound.

(j)

Intellectual Property.

(i)

Each Company and each of its Subsidiaries owns or possesses sufficient legal
rights to use all Intellectual Property necessary for its business as now
conducted and, to the Company’s knowledge, as presently proposed to be
conducted.  There are no settlements or consents, covenants not to sue,
non-assertion assurances, or releases to which any Company or any of its
Subsidiaries is bound which adversely affects its rights to own or use any
Intellectual Property.

(ii)

To each Company’s knowledge, the conduct of such Company’s and each of its
Subsidiaries’ business as now conducted, and as presently proposed to be
conducted, does not (and will not) result in any infringement or other violation
of the rights of others.

(iii)

Schedule 12(j) (as such schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (A) all registrations and
applications for Intellectual Property owned by each Company or any of its
Subsidiaries filed or issued by any Intellectual Property registry and (B) all
Intellectual Property licenses which are either material to the business of any
Company or any of its Subsidiaries or relate to any material portion of a
Company’s or any of its Subsidiaries’ inventory, including licenses for standard
software having a replacement value of more than $100,000.  None of such
Intellectual Property licenses are reasonably likely to be construed as an
assignment of the licensed Intellectual Property to such Company or any of its
Subsidiaries.

(iv)

There are no claims pending or, to best of any Company’s knowledge, threatened
and neither any Company nor any of its Subsidiaries has received any other
communications, alleging that, any Company or any of its Subsidiaries has
infringed, diluted, misappropriated, or otherwise violated any Intellectual
Property of any other person or entity, nor is any Company aware of any basis
therefore.

(v)

No Company is aware of any infringement diluted, misappropriated, or other
violation of its Intellectual Property by any other person or entity.

(vi)

No Company nor any of its Subsidiaries utilizes any inventions, trade secrets or
other Intellectual Property of any of its employees, officers or contractors (or
former employees, officers, or contractors) except for inventions, trade secrets
or other Intellectual Property that is owned by a Company or any of its
Subsidiaries as a matter of law or have been rightfully assigned to a Company or
any of its Subsidiaries.

(k)

Compliance with Other Instruments.  Neither it nor any of its Subsidiaries is in
violation or default of (x) any term of its Charter or Bylaws, or (y) any
provision of any indebtedness, mortgage, indenture, contract, agreement or
instrument to which it is party or by which it is bound or of any judgment,
decree, order or writ, which violation or default, in the case of this clause
(y), has had, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.  The execution, delivery and
performance of and compliance with this Agreement and the Ancillary Agreements
to which it is a party, and the issuance of the Notes and the other Securities
each pursuant hereto and thereto, will not, with or without the passage of time
or giving of notice, result in any such material violation, or be in conflict
with or constitute a default under any such term or provision, or result in the
creation of any Lien upon any of its or any of its Subsidiary’s properties or
assets or the suspension, revocation, impairment, forfeiture or non-renewal of
any permit, license, authorization or approval applicable to it or any of its
Subsidiaries, their businesses or operations or any of their assets or
properties.

(l)

Litigation.  Except as set forth on Schedule 12(l), there is no action, suit,
proceeding or investigation pending or, to its knowledge, currently threatened
against it or any of its Subsidiaries that prevents it or any of its
Subsidiaries from entering into this Agreement or the Ancillary Agreements, or
from consummating the transactions contemplated hereby or thereby, or which has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, or could result in any change in its or
any of its Subsidiaries’ current equity ownership, nor is it aware that there is
any basis to assert any of the foregoing.  Neither it nor any of its
Subsidiaries is a party to or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by it or
any of its Subsidiaries currently pending or which it or any of its Subsidiaries
intends to initiate.

(m)

Tax Returns and Payments.  It and each of its Subsidiaries has timely filed all
tax returns (federal, state and local) required to be filed by it.  All taxes
shown to be due and payable on such returns, any assessments imposed, and all
other taxes due and payable by it and each of its Subsidiaries on or before the
Closing Date, have been paid or will be paid prior to the time they become
delinquent.  Except as set forth on Schedule 12(m), neither it nor any of its
Subsidiaries has been advised:

(i)

that any of its returns, federal, state or other, have been or are being audited
as of the date hereof; or

(ii)

of any adjustment, deficiency, assessment or court decision in respect of its
federal, state or other taxes.

Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.

(n)

Employees.  Except as set forth on Schedule 12(n), neither it nor any of its
Subsidiaries has any collective bargaining agreements with any of its employees.
 There is no labor union organizing activity pending or, to its knowledge,
threatened with respect to it or any of its Subsidiaries.  Except as disclosed
in the Exchange Act Filings or on Schedule 12(n), neither it nor any of its
Subsidiaries is a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement.  To its knowledge, none of its or any of its Subsidiaries’ employees,
nor any consultant with whom it or any of its Subsidiaries has contracted, is in
violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, it or any of its Subsidiaries because of
the nature of the business to be conducted by it or any of its Subsidiaries; and
to its knowledge the continued employment by it and its Subsidiaries of their
present employees, and the performance of its and its Subsidiaries contracts
with its independent contractors, will not result in any such violation.
 Neither it nor any of its Subsidiaries is aware that any of its or any of its
Subsidiaries’ employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency that would
interfere with their duties to it or any of its Subsidiaries.  Neither it nor
any of its Subsidiaries has received any notice alleging that any such violation
has occurred.  Except for employees who have a current effective employment
agreement with it or any of its Subsidiaries, none of its or any of its
Subsidiaries’ employees has been granted the right to continued employment by it
or any of its Subsidiaries or to any material compensation following termination
of employment with it or any of its Subsidiaries.  Except as set forth on
Schedule 12(n), neither it nor any of its Subsidiaries is aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with it or any of its Subsidiaries, as applicable, nor does it
or any of its Subsidiaries have a present intention to terminate the employment
of any officer, key employee or group of employees.

(o)

Registration Rights and Voting Rights.  Except as set forth on Schedule 12(o)
and except as disclosed in Exchange Act Filings, neither it nor any of its
Subsidiaries is presently under any obligation, and neither it nor any of its
Subsidiaries has granted any rights, to register any of its or any of its
Subsidiaries’ presently outstanding securities or any of its securities that may
hereafter be issued.  Except as set forth on Schedule 12(o) and except as
disclosed in Exchange Act Filings, to its knowledge, none of its or any of its
Subsidiaries’ stockholders has entered into any agreement with respect to its or
any of its Subsidiaries’ voting of equity securities.

(p)

Compliance with Laws; Permits.  Neither it nor any of its Subsidiaries is in
violation of any provision of the Sarbanes-Oxley Act of 2002 applicable to it or
any SEC related regulation or rule applicable to it or any rule of the Principal
Market promulgated thereunder or any other applicable statute, rule, regulation,
order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.  No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
Ancillary Agreement and the issuance of any of the Securities, except such as
have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing Date, as will be filed in a timely manner.
 It and each of its Subsidiaries has all material franchises, permits, licenses
and any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(q)

Environmental and Safety Laws.  There are no pending actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending, or to
the knowledge of any Company threatened against or affecting any Company or any
of its Subsidiaries under Environmental Law.  Each Company and each of its
Subsidiaries (i) are and have been in full compliance with Environmental Law and
have no knowledge of any material expenditure that will be required to maintain
such compliance in the future; (ii) have not received any notice or claim
alleging that they are not in full compliance with or otherwise have liability
under Environmental Law; and (iii) have no knowledge of any facts or
circumstances that could reasonably be expected to form the basis of any such
claim.  No Hazardous Materials are present or are used or have been used,
stored, or released by any Company or any of its Subsidiaries, or to their
knowledge by any other Person, at any property currently or formerly owned,
leased or operated by any Company or any of its Subsidiaries or disposed of at
any other location by any Company or any of its Subsidiaries except (i) in
compliance with Environmental Law; and (2) in quantities and under circumstances
that would not require investigation or remediation by any Company or any of its
Subsidiaries.  No Company nor any of its Subsidiaries has assumed by contract or
by operation of law the liabilities arising under Environmental Law of any other
Person.  Each Company and each of its Subsidiaries have provided to Agent all
material reports, audits and assessments in their possession or control
regarding the environmental condition of any property currently or formerly
owned or operated by any Company or any of its Subsidiaries.

(r)

Valid Offering.  Assuming the accuracy of the representations and warranties of
the Lenders contained in this Agreement, the offer and issuance of the
Securities will be exempt from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.

(s)

Full Disclosure.  It and each of its Subsidiaries has provided the Lenders with
all information requested by the Lenders in connection with the Lenders’
decision to enter into this Agreement, including all information each Company
and each of its Subsidiaries believe is reasonably necessary to make such
investment decision.  Neither this Agreement, the Ancillary Agreements nor the
exhibits and schedules hereto and thereto nor any other document, including
without limitation the responses contained in any questionnaire provided to any
Company by the Agent, delivered by it or any of its Subsidiaries to the Agent or
their attorneys or agents in connection herewith or therewith or with the
transactions contemplated hereby or thereby, contain any untrue statement of a
material fact nor omit to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.  Any financial projections and other estimates
provided to the Lenders by it or any of its Subsidiaries were based on its and
its Subsidiaries’ experience in the industry and on assumptions of fact and
opinion as to future events which it or any of its Subsidiaries, at the date of
the issuance of such projections or estimates, believed to be reasonable.

(t)

Insurance.  It and each of its Subsidiaries has general commercial, product
liability, fire and casualty insurance policies with coverages which it believes
are customary for companies similarly situated to it and each of its
Subsidiaries in the same or similar business.

(u)

SEC Reports and Financial Statements.  Except as set forth on Schedule 12(u), it
has filed all proxy statements, reports and other documents required to be filed
by it under the Exchange Act.  The Parent has furnished the Lenders with copies
of:  (i) its Annual Report on Form 10-KSB for its fiscal years ended October 1,
2006 as amended by Amendment No. 1 to Form 10-KSB filed January 26, 2007; and
(ii) its Quarterly Reports on Form 10-QSB for the thirteen weeks ended December
31, 2006, April 1, 2007 and July 1, 2007, and the Form 8-K filings which it has
made during its fiscal year October 2, 2007 to date (collectively, the “SEC
Reports”).  Except as set forth on Schedule 12(u), each SEC Report was, at the
time of its filing, in substantial compliance with the requirements of its
respective form and none of the SEC Reports, nor the financial statements (and
the notes thereto) included in the SEC Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except (i) as
may be otherwise indicated in such financial statements or the notes thereto or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed) and fairly present in all material
respects the financial condition, the results of operations and cash flows of
the Parent and its Subsidiaries, on a consolidated basis, as of, and for, the
periods presented in each such SEC Report.

(v)

Listing.  The Common Stock is listed or quoted, as applicable, on the Principal
Market and satisfies all requirements for the continuation of such listing or
quotation, as applicable, and the Parent shall do all things necessary for the
continuation of such listing or quotation, as applicable.  The Parent has not
received any notice that its Common Stock will be delisted from, or no longer
quoted on, as applicable, the Principal Market or that its Common Stock does not
meet all requirements for such listing or quotation, as applicable.

(w)

No Integrated Offering.  Neither it, nor any of its Subsidiaries nor any of its
Affiliates, nor any Person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any Ancillary Agreement to be
integrated with prior offerings by it for purposes of the Securities Act which
would prevent it from issuing the Securities pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will it or any of its Affiliates or Subsidiaries take any action
or steps that would cause the offering of the Securities to be integrated with
other offerings.

(x)

Stop Transfer.  The Securities are restricted securities as of the date of this
Agreement.  Neither it nor any of its Subsidiaries will issue any stop transfer
order or other order impeding the sale and delivery of any of the Securities at
such time as the Securities are registered for public sale or an exemption from
registration is available, except as required by state and federal securities
laws.

(y)

Dilution.  It specifically acknowledges that (i) the Parent’s obligation to
issue the Closing Shares, and (ii) the Parent’s obligation to issue the shares
of Common Stock upon exercise of the Warrants, are each binding upon the Parent
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Parent.

(z)

Patriot Act.  It certifies that, to the best of its knowledge, neither it nor
any of its Subsidiaries has been designated, nor is or shall be owned or
controlled, by a “suspected terrorist” as defined in Executive Order 13224.  It
hereby acknowledges that each of the Creditor Parties seeks to comply with all
applicable laws concerning money laundering and related activities.  In
furtherance of those efforts, it hereby represents, warrants and covenants that:
 (i) none of the cash or property that it or any of its Subsidiaries will pay or
will contribute to any Creditor Party has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by it or any of its Subsidiaries to any Creditor
Party, to the extent that they are within its or any such Subsidiary’s control
shall cause such Creditor Party to be in violation of the United States Bank
Secrecy Act, the United States International Money Laundering Control Act of
1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.  It shall promptly notify the Agent if any
of these representations, warranties and covenants ceases to be true and
accurate regarding it or any of its Subsidiaries.  It shall provide any Creditor
Party with any additional information regarding it and each Subsidiary thereof
that such Creditor Party deems necessary or convenient to ensure compliance with
all applicable laws concerning money laundering and similar activities.  It
understands and agrees that if at any time it is discovered that any of the
foregoing representations, warranties and covenants are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, the Creditor Parties may undertake appropriate actions to
ensure compliance with applicable law or regulation, including but not limited
to segregation and/or redemption of any Lender’s investment in it.  It further
understands that the Creditor Parties may release confidential information about
it and its Subsidiaries and, if applicable, any underlying beneficial owners, to
proper authorities if such Creditor Party, in its sole discretion, determines
that it is in the best interests of such Creditor Party in light of relevant
rules and regulations under the laws set forth in subsection (ii) above.

(aa)

Company Name; Locations of Offices, Records and Collateral.  Schedule 12(aa)
sets forth each Company’s name as it appears in official filings in the state of
its organization, the type of entity of each Company, the organizational
identification number issued by each Company’s state of organization or a
statement that no such number has been issued, each Company’s state of
organization, and the location of each Company’s chief executive office,
corporate offices, warehouses, other locations of Collateral and locations where
records with respect to Collateral are kept (including in each case the county
of such locations) and, except as set forth in such Schedule 12(aa), such
locations have not changed during the preceding twelve months.  As of the
Closing Date, during the prior five (5) years, except as set forth in Schedule
12(aa), no Company has been known as or conducted business in any other name
(including trade names).  Each Company has only one state of organization.

(bb)

ERISA.  Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder:  (i)
neither it nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the Code);
(ii) it and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
it nor any of its Subsidiaries has any knowledge of any event or occurrence
which would cause the Pension Benefit Guaranty Corporation to institute
proceedings under Title IV of ERISA to terminate any employee benefit plan(s);
(iv) neither it nor any of its Subsidiaries has any fiduciary responsibility for
investments with respect to any plan existing for the benefit of persons other
than its or such Subsidiary’s employees; and (v) neither it nor any of its
Subsidiaries has withdrawn, completely or partially, from any multi-employer
pension plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980.

(cc)

Status of Companies.  Unless all of the Obligations are properly classified as
debt for U.S. federal income tax purposes, each Company is a corporation for
U.S. federal income tax purposes.

(dd)

Equity Infusion.  Not less than $750,000 in new cash equity shall have been
contributed to Parent between October 1, 2007 and the Closing Date.

(ee)

Consumer Documents.  The forms and procedures used by each Company in conducting
its business including the Account Documents, consumer applications, notes,
security agreements, disclosure documents, financing statements and other
documents executed by consumers (the “Consumer Documents”), comply with all
applicable federal, state and local laws, regulations, administrative
interpretations and decisions for the jurisdictions where Companies do business.
 

(i)

Each Company has all requisite power, authority and licenses to enter into and
perform under the Consumer Documents, and to carry on their respective
businesses as and where they are currently conducted and contemplated to be
conducted under the Consumer Documents.

(ii)

The execution, delivery and performance of the Consumer Documents comply with
all applicable federal and state laws, rules and regulations, including, without
limitation, the Truth in Lending Act and Regulation Z promulgated thereunder,
the Equal Credit Opportunity Act and Regulation B promulgated thereunder, and
any applicable state or federal usury laws.

(iii)

The Consumer Documents are enforceable in accordance with their terms; subject
to the qualification that enforceability may be subject to limitations imposed
by bankruptcy, insolvency, reorganization and other similar laws of general
applicability affecting the rights of all creditors.

(iv)

None of the practices, procedures or lack thereof by such Company in the conduct
of its business, or other facts or irregularities, which would cause the above
representations or warranties to be untrue.

13.

Covenants  Each Company, as applicable, covenants and agrees with the Creditor
Parties as follows:

(a)

Stop-Orders.  The Parent shall advise the Agent, promptly after it receives
notice of issuance by the SEC, any state securities commission or any other
regulatory authority of any stop order or of any order preventing or suspending
any offering of any securities of the Parent, or of the suspension of the
qualification of the Common Stock for offering or sale in any jurisdiction, or
the initiation of any proceeding for any such purpose.

(b)

Listing.  The Parent shall promptly secure the listing or quotation, as
applicable, of the Closing Shares and of the shares of Common Stock issuable
upon exercise of the Warrants on the Principal Market upon which shares of
Common Stock are listed or quoted, as applicable, (subject to official notice of
issuance) and shall maintain such listing or quotation, as applicable, so long
as any other shares of Common Stock shall be so listed or quoted, as applicable.
 The Parent shall maintain the listing or quotation, as applicable, of its
Common Stock on the Principal Market, and will comply in all material respects
with the Parent’s reporting, filing and other obligations under the bylaws or
rules of the National Association of Securities Dealers (“NASD”) and such
exchanges, as applicable.

(c)

Market Regulations.  The Parent shall notify the SEC, NASD and applicable state
authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Lenders
and promptly provide copies thereof to the Agent.

(d)

Reporting Requirements.  The Parent shall timely file with the SEC all reports
required to be filed pursuant to the Exchange Act and refrain from terminating
its status as an issuer required by the Exchange Act to file reports thereunder
even if the Exchange Act or the rules or regulations thereunder would permit
such termination.

(e)

Use of Funds.  It shall use the proceeds of the Loans (i) to refinance certain
Existing Debt, and (ii) for general working capital purposes only.

(f)

Access to Facilities.  It shall, and shall cause each of its Subsidiaries to,
permit any representatives designated by the Agent (or any successor of the
Agent), upon reasonable notice and during normal business hours, at Company’s
expense and accompanied by a representative of Company Agent (provided that no
such prior notice shall be required to be given and no such representative shall
be required to accompany the Agent in the event the Agent believes such access
is necessary to preserve or protect the Collateral or following the occurrence
and during the continuance of an Event of Default), to:

(i)

visit and inspect any of its or any such Subsidiary’s properties;

(ii)

examine its or any such Subsidiary’s corporate and financial records (unless
such examination is not permitted by federal, state or local law or by contract)
and make copies thereof or extracts therefrom; and

(iii)

discuss its or any such Subsidiary’s affairs, finances and accounts with its or
any such Subsidiary’s directors, officers and Accountants.

Notwithstanding the foregoing, neither it nor any of its Subsidiaries shall
provide any material, non-public information to the Agent unless the Agent signs
a confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.

(g)

Taxes.  It shall, and shall cause each of its Subsidiaries to, promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon it and its
Subsidiaries’ income, profits, property or business, as the case may be;
provided, however, that any such tax, assessment, charge or levy need not be
paid currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the Lien priority of the Agent in the
Collateral, and (iii) if it and/or such Subsidiary, as applicable, shall have
set aside on its and/or such Subsidiary’s books adequate reserves with respect
thereto in accordance with GAAP; and provided, further, that it shall, and shall
cause each of its Subsidiaries to, pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.

(h)

Insurance.  

(i)

It shall bear the full risk of loss from any loss of any nature whatsoever with
respect to the Collateral and it and each of its Subsidiaries will, jointly and
severally, bear the full risk of loss from any loss of any nature whatsoever
with respect to the assets pledged to the Agent as security for the Obligations.
 Furthermore, it will insure or cause the Collateral to be insured in the
Agent’s name as an additional insured and lender loss payee, with an appropriate
loss payable endorsement in form and substance satisfactory to the Agent,
against loss or damage by fire, flood, sprinkler leakage, theft, burglary,
pilferage, loss in transit and other risks customarily insured against by
companies in similar business similarly situated as it and its Subsidiaries
including but not limited to workers compensation, public and product liability
and business interruption, and such other hazards as the Agent shall specify in
amounts and under insurance policies and bonds by insurers acceptable to the
Agent and all premiums thereon shall be paid by such Company and the policies
delivered to the Agent.  If any such Company fails to obtain the insurance and
in such amounts of coverage as otherwise required pursuant to this Section (h),
the Agent may procure such insurance and the cost thereof shall be promptly
reimbursed by the Companies, jointly and severally, and shall constitute
Obligations.

(ii)

No Company’s insurance coverage shall be impaired or invalidated by any act or
neglect of any Company or any of its Subsidiaries and the insurer will provide
the Agent with no less than thirty (30) days notice prior of cancellation;

(iii)

The Agent, in connection with its status as a lender loss payee, will be
assigned at all times to a first lien position until such time as all
Obligations have been indefeasibly satisfied in full.

(i)

Intellectual Property.  Each Company and each of its Subsidiaries:

(i)

shall maintain in full force and effect its existence, rights and franchises and
all licenses and other rights to own or use Intellectual Property including
registrations and applications therefore, that are necessary to the conduct of
its business, as now conducted or as presently proposed to be conducted, and
shall not do any act or omit to do any act whereby any of such Intellectual
Property may lapse, or become abandoned, dedicated to the public, or
unenforceable, or the Lien therein in favor of the Agent for the benefit of the
Lenders would be adversely affected;

(ii)

shall report to the Agent (i) the filing of any application to register a
Copyright no later than ten  (10) days after such filing occurs (ii) the  filing
of any application to register any other Intellectual Property with any other
Intellectual Property registry, and the issuance thereof, no later than thirty
(30) days after such filing or issuance occurs and, in each case, shall,
simultaneously with such report, deliver to the Agent fully-executed documents
required to acknowledge, confirm, register, record or perfect the Lien in such
Intellectual Property.  In addition, each Company and each of its Subsidiaries
hereby authorize the Agent to modify this Agreement by amending Schedule 12(j)
to include any registrations or applications for Intellectual Property
inadvertently omitted from such Schedule or filed, registered, acquired by any
Company or any of its Subsidiaries after the date hereof and will cooperate with
the Agent in effecting any such amendment to include any new item of
Intellectual Property included in the Collateral;

(iii)

shall, promptly upon the reasonable request of the Agent, execute and deliver to
the Agent any document or instrument required to acknowledge, confirm, register,
record, or perfect the Lien of the Agent in any part of the Intellectual
Property owned by the Company and its Subsidiaries; and

(iv)

shall not sell, assign, transfer, license, grant any option, or create or suffer
to exist any Lien upon or with respect to Intellectual Property, except for the
Liens in favor of the Agent and Permitted Liens.

(j)

Properties.  It shall, and shall cause each of its Subsidiaries to, keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and it shall, and shall cause
each of its Subsidiaries to, at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a Material Adverse
Effect.

(k)

Confidentiality.  No Company will, nor will it permit any of its Subsidiaries
to, disclose, nor will it include in any public announcement, the name of any
Creditor Party, unless expressly agreed to by such Creditor Party or unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement.  Notwithstanding the foregoing, (i) each
Company may disclose any Creditor Party’s identity and the terms of this
Agreement and the Ancillary Agreements to its current and prospective debt and
equity financing sources, (ii) the Parent may make such filings disclosing the
Creditor Party’s identity and the terms of this Agreement and the Ancillary
Agreements as may be required under the Exchange Act and (iii) each Company (and
each employee, representative, or other agent of each Company) may disclose to
any and all Persons, without limitation of any kind, the tax treatment and any
facts that may be relevant to the tax structure of the transactions contemplated
by this Agreement and the Ancillary Agreements and the agreements referred to
therein; provided, however, that no Company (and no employee, representative or
other agent thereof) shall disclose pursuant to this clause (ii) any other
information that is not relevant to understanding the tax treatment or tax
structure of such transactions (including the identity of any party or any
information that could lead another to determine the identity of any party);
and, provided, further, that no Company shall disclose or permit any of its
Subsidiaries to disclose any information to the extent that such disclosure
could reasonably be expected to result in a violation of any U.S. federal or
state securities law or similar law of another jurisdiction.

(l)

Required Approvals.  It shall not, and shall not permit any of its Subsidiaries
to, without the prior written consent of the Agent, (i) create, incur, assume or
suffer to exist any indebtedness (exclusive of trade debt) whether secured or
unsecured other than each Company’s indebtedness to the Creditor Parties, until
the Sabes Payoff Date, indebtedness to Sabes not to exceed $2,200,000 and as set
forth on Schedule 13(l)(i) attached hereto and made a part hereof; (ii) cancel
any debt owing to it in excess of $50,000 in the aggregate during any twelve
(12) month period; (iii) assume, guarantee, endorse or otherwise become directly
or contingently liable in connection with any obligations of any other Person,
except the endorsement of negotiable instruments by it or its Subsidiaries for
deposit or collection or similar transactions in the ordinary course of
business; (iv) directly or indirectly declare, pay or make any dividend or
distribution on any class of its Stock or apply any of its funds, property or
assets to the purchase, redemption or other retirement of any of its or its
Subsidiaries’ Stock, or issue any preferred stock; (v) purchase or hold
beneficially any Stock or other securities or evidences of indebtedness of, make
or permit to exist any loans or advances to, or make any investment or acquire
any interest whatsoever in, any other Person, including any partnership or joint
venture, except (x) travel advances, (y) loans to its and its Subsidiaries’
officers and employees not exceeding at any one time an aggregate of $10,000,
and (z) loans to its existing Subsidiaries so long as such Subsidiaries are
designated as either a co-borrower hereunder or has entered into such guaranty
and security documentation required by the Agent, including, without limitation,
to grant to the Agent a first priority perfected security interest in
substantially all of such Subsidiary’s assets to secure the Obligations; (vi)
create or permit to exist any Subsidiary, other than any Subsidiary in existence
on the date hereof and listed in Schedule 12(b) unless such new Subsidiary is a
wholly-owned Subsidiary and is designated by the Agent as either a co-borrower
or guarantor hereunder and such Subsidiary shall have entered into all such
documentation required by the Agent, including, without limitation, to grant to
the Agent a first priority perfected security interest in substantially all of
such Subsidiary’s assets to secure the Obligations; (vii) directly or
indirectly, prepay any indebtedness (other than to the Agent and in the ordinary
course of business), or repurchase, redeem, retire or otherwise acquire any
indebtedness (other than to the Agent and in the ordinary course of business)
except to make scheduled payments of principal and interest thereof; (viii)
enter into any merger, consolidation or other reorganization with or into any
other Person or acquire all or a portion of the assets or Stock of any Person or
permit any other Person to consolidate with or merge with it, unless (1) such
Company is the surviving entity of such merger or consolidation, (2) no Event of
Default shall exist immediately prior to and after giving effect to such merger
or consolidation, (3) such Company shall have provided the Agent copies of all
documentation relating to such merger or consolidation and (4) such Company
shall have provided the Agent with at least thirty (30) days’ prior written
notice of such merger or consolidation; (ix) materially change the nature of the
business in which it is presently engaged; (x) become subject to (including,
without limitation, by way of amendment to or modification of) any agreement or
instrument which by its terms would (under any circumstances) restrict its or
any of its Subsidiaries’ right to perform the provisions of this Agreement or
any of the Ancillary Agreements; (xi) change its fiscal year or make any changes
in accounting treatment and reporting practices without prior written notice to
the Agent except as required by GAAP or in the tax reporting treatment or except
as required by law; (xii) enter into any transaction with any employee, director
or Affiliate, except in the ordinary course on arms-length terms; (xiii) bill
Accounts under any name except the present name of such Company; (xiv) sell,
lease, transfer or otherwise dispose of any of its properties or assets, or any
of the properties or assets of its Subsidiaries, except for (1) sales, leases,
transfer or dispositions by any Company to any other Company, (2) the sale of
Inventory in the ordinary course of business, (3) the disposition or transfer in
the ordinary course of business during any fiscal year of obsolete and worn-out
Equipment and only to the extent that (x) the proceeds of any such disposition
are used to acquire replacement Equipment which is subject to the Agent’s first
priority security interest or are used to repay Loans or to pay general
corporate expenses, or (y) following the occurrence of an Event of Default which
continues to exist, the proceeds of which are remitted to the Agent to be held
as cash collateral for the Obligations and (4) the transfer of title to the real
property owned by BTAC Properties, Inc. to the purchaser of the Burger Time
assets and the release of each Company by each lienholder holding a mortgage
lien thereon; (xv) make any payment or distribution in respect of any
subordinated indebtedness of any Company or any of its Subsidiaries in violation
of any subordination or other agreement made in favor of any Creditor Party; or
(xvi) make any optional payment or prepayment on or redemption (including,
without limitation, by making payments to a sinking fund or analogous fund) or
repurchase of any indebtedness for borrowed money other than the Obligations.

(m)

Reissuance of Securities.  The Parent shall reissue certificates representing
the Securities without the legends set forth in Section 41 below at such time
as:

(i)

the holder thereof is permitted to dispose of such Securities pursuant to Rule
144(k) under the Securities Act; or

(ii)

upon resale subject to an effective registration statement after such Securities
are registered under the Securities Act.

The Parent agrees to cooperate with the Lenders in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from the Lenders and broker, if any.

(n)

Opinion.  On the Closing Date, it shall deliver to the Creditor Parties an
opinion acceptable to the Agent from each Company’s legal counsel.  Each Company
will provide, at the Companies’ joint and several expense, such other legal
opinions in the future as are reasonably necessary for the resale of the Closing
Shares and the exercise of the Warrants.

(o)

Legal Name, etc.  It shall not, without providing the Agent with 30 days prior
written notice, change (i) its name as it appears in the official filings in the
state of its organization, (ii) the type of legal entity it is, (iii) its
organization identification number, if any, issued by its state of organization,
(iv) its state of organization or (v) amend its certificate of incorporation,
by-laws or other organizational document.

(p)

Compliance with Laws.  The operation of each of its and each of its
Subsidiaries’ business is and shall continue to be in compliance in all material
respects with all applicable federal, state and local laws, rules and
ordinances, including to all laws, rules, regulations and orders relating to
taxes, payment and withholding of payroll taxes, employer and employee
contributions and similar items, securities, employee retirement and welfare
benefits, employee health and safety and environmental matters.

(q)

Notices.  It and each of its Subsidiaries shall promptly inform the Agent in
writing of:  (i) the commencement of all proceedings and investigations by or
before and/or the receipt of any notices from, any governmental or
nongovernmental body and all actions and proceedings in any court or before any
arbitrator against or in any way concerning any event which could reasonably be
expected to have singly or in the aggregate, a Material Adverse Effect; (ii) any
change which has had, or could reasonably be expected to have, a Material
Adverse Effect; (iii) any Event of Default or Default; and (iv) any default or
any event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which it or
any of its Subsidiaries is a party or by which it or any of its Subsidiaries or
any of its or any such Subsidiary’s properties may be bound the breach of which
would have a Material Adverse Effect.

(r)

Margin Stock.  It shall not permit any of the proceeds of the Loans made
hereunder to be used directly or indirectly to “purchase” or “carry” “margin
stock” or to repay indebtedness incurred to “purchase” or “carry” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.

(s)

Offering Restrictions.  Except as previously disclosed in the SEC Reports or in
the Exchange Act Filings, or stock or stock options granted to its employees or
directors, neither it nor any of its Subsidiaries shall, prior to the full
repayment of the Notes (together with all accrued and unpaid interest and fees
related thereto) and termination of this Agreement, (x) enter into any equity
line of credit agreement or similar agreement with a floorless pricing feature
or (y) issue, or enter into any agreement to issue, any securities with a
floorless variable/floating conversion and/or pricing feature which are or could
be (by conversion or registration) free-trading securities (i.e.  common stock
subject to a registration statement).

(t)

FIRPTA.  Neither it, nor any of its Subsidiaries, is a “United States real
property holding corporation” as such term is defined in Section 897(c)(2) of
the Code and Treasury Regulation Section 1.897-2 promulgated thereunder, and it
and each of its Subsidiaries shall at no time take any action or otherwise
acquire any interest in any asset or property to the extent the effect of which
shall cause it and/or such Subsidiary, as the case may be, to be a “United
States real property holding corporation” as such term is defined in Section
897(c)(2) of the Code and Treasury Regulation Section 1.897-2 promulgated
thereunder.

(u)

Authorization and Reservation of Shares.  The Parent shall at all times have
authorized and reserved a sufficient number of shares of Common Stock to provide
for the exercise of the Warrants.

(v)

Investor Relations/Public Relations.  The Parent hereby agrees to incorporate
into its annual budget an amount of funds necessary to maintain a comprehensive
investor relations and public relations program (an “IR/PR Program”), which
IR/PR Program shall incorporate elements customarily utilized by companies of
similar size and in a similar industry as the Parent and its Subsidiaries.

(w)

Prohibition of Amendments to Subordinated Debt Documentation.  It shall not,
without the prior written consent of the Agent, amend, modify or in any way
alter the terms of any of the Subordinated Debt Documentation, except to the
extent expressly permitted by the terms of the applicable Subordination
Agreement.

(x)

Prohibition of Grant of Collateral for Subordinated Debt Documentation.  It
shall not, without the prior written consent of the Agent, grant or permit any
of its Subsidiaries to grant to any Person any Collateral of such Company or any
collateral of any of its Subsidiaries as security for any obligation arising
under the Subordinated Debt Documentation, except to the extent expressly
permitted by the terms of the applicable Subordination Agreement and the
subordination provisions contained in the Renewable Unsecured Documents.

(y)

Prohibitions of Payment Under Subordinated Debt Documentation.  Neither it nor
any of its Subsidiaries shall, without the prior written consent of the Agent,
make any payments in respect of the indebtedness evidenced by the Subordinated
Debt Documentation, except to the extent expressly permitted by the terms of the
applicable Subordination Agreement and the subordination provisions contained in
the Renewable Unsecured Documents.  The Loans constitute “Senior Debt” as such
term is defined in the Renewable Unsecured Indenture.

(z)

Financing Right of First Refusal.

(i)

Each Company hereby grants to the Lenders a right of first refusal to arrange
any Additional Financing (as defined below) to be issued by any Company and/or
any of its Subsidiaries (the “Additional Financing Parties”), subject to the
following terms and conditions.  From and after the date hereof, prior to the
incurrence of any additional indebtedness and/or the sale or issuance of any
equity interests of the Additional Financing Parties (an “Additional
Financing”), Company Agent shall notify the Agent of such Additional Financing.
 In connection therewith, Company Agent shall submit a fully executed term sheet
(a “Proposed Term Sheet”) to the Agent setting forth the terms, conditions and
pricing of any such Additional Financing (such financing to be negotiated on
“arm’s length” terms and the terms thereof to be negotiated in good faith)
proposed to be entered into by the Additional Financing Parties.  The Lenders
shall have the right, but not the obligation, to deliver to Company Agent their
own proposed term sheet (the “Lender Term Sheet”) setting forth the terms and
conditions upon one or more of the Lenders would be willing to provide such
Additional Financing to the Additional Financing Parties.  The Lender Term Sheet
shall contain terms no less favorable to the Additional Financing Parties than
those outlined in Proposed Term Sheet.  The Agent shall deliver to Company Agent
the Lender Term Sheet within ten Business Days of receipt of each such Proposed
Term Sheet.  If the provisions of the Lender Term Sheet are at least as
favorable to the Additional Financing Parties as the provisions of the Proposed
Term Sheet, the Additional Financing Parties shall enter into and consummate the
Additional Financing transaction outlined in the Lender Term Sheet.

(ii)

It shall not, and shall not permit its Subsidiaries to, agree, directly or
indirectly, to any restriction with any Person which limits the ability of any
Creditor Party to arrange for the consummation of an Additional Financing with
it or any of its Subsidiaries.]

(aa)

Board Observation Rights.  Until such time as all Obligations have been
indefeasibly paid in full, the Creditor Parties will be entitled to the
following board observation rights (“Board Observation Rights”):  each Company
shall permit one representative of the Creditor Parties to attend all meetings
of the board of directors of such Company (the “Board of Directors”) in a
non-voting observer capacity, which observation right shall include the ability
to observe discussions of the Board of Directors, and shall provide such
representative with copies of all notices, minutes, written consents, and other
materials that it provides to members of the Board of Directors, at the time it
provides them to such members.  The observation right may be exercised in person
or via telephone or videophone participation.  Each Creditor Party agrees, on
behalf of itself and any representative exercising the observation rights set
forth herein, that so long as it shall exercise its observation right (i) it
shall hold in strict confidence pursuant to a confidentiality and non-disclosure
agreement (in form and substance satisfactory to each Creditor Party and the
Parent) all information and materials that it may receive or be given access to
in connection with meetings of the Board of Directors and to act in a fiduciary
manner with respect to all information so provided (provided that this shall not
limit its ability to discuss such matters with its officers, directors or legal
counsel, as necessary), and (ii) the Board of Directors may withhold from it
certain information or material furnished or made available to the Board of
Directors or exclude it from certain confidential “closed sessions” of the Board
of Directors if the furnishing or availability of such information or material
or its presence at such “closed sessions” would jeopardize such Company’s
attorney-client privilege or if the Board of Directors otherwise reasonably so
requires.  The Board Observation Rights set forth in this Section shall
automatically terminate and be of no further force or effect upon the
indefeasible payment in full of all Obligations.

(bb)

Additional Agreements.  No later than (i) December 7, 2007, the Companies shall
cause the Sabes Payoff Date to occur and (ii) February 1, 2007, the Companies
shall have either (x) caused the indebtedness of the Companies as respects the
real property owned BTAC Properties, Inc. to be paid in full and all liens
thereon released and terminated or (y) caused to be delivered to Agent such
documentation as shall be requested by Agent in order to create mortgage liens
on the real property of BTAC Properties, Inc..




14.

Further Assurances.  At any time and from time to time, upon the written request
of the Agent and at the sole expense of Companies, each Company shall promptly
and duly execute and deliver any and all such further instruments and documents
and take such further action as the Agent may request (a) to obtain the full
benefits of this Agreement and the Ancillary Agreements, (b) to protect,
preserve, perfect and maintain the Agent’s rights in the Collateral and under
this Agreement or any Ancillary Agreement, and/or (c) to enable the Agent to
exercise all or any of the rights and powers herein granted or any Ancillary
Agreement.  Companies shall take such steps and execute and deliver such powers
of attorney, including, without limitation, Arizona Department of Transportation
Motor Vehicle Division Power of Attorney (Form 48-1001), Assignments of Security
Interest, assignments, and other documents all in form and substance
satisfactory to Agent relating to the creation, validity, assignment or
perfection of the security interests provided for herein, under the Uniform
Commercial Code, or any other applicable certificate of title law or other laws
of the State of Arizona or of another state or states as Agent may from time to
time request.

15.

Representations, Warranties and Covenants of Lenders  Each Lender, severally and
not jointly, hereby represents, warrants and covenants to each Company as
follows:

(a)

Requisite Power and Authority.  Such Lender has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Ancillary Agreements and to carry out their provisions.  All
corporate action on such Lenders’ part required for the lawful execution and
delivery of this Agreement and the Ancillary Agreements have been or will be
effectively taken prior to the Closing Date.  Upon their execution and delivery,
this Agreement and the Ancillary Agreements shall be valid and binding
obligations of such Lender, enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
and (b) as limited by general principles of equity that restrict the
availability of equitable and legal remedies.

(b)

Investment Representations.  Such Lender understands that the Securities are
being offered pursuant to an exemption from registration contained in the
Securities Act based in part upon such Lenders’ representations contained in
this Agreement, including, without limitation, that such Lender is an
“accredited investor” within the meaning of Regulation D under the Securities
Act.  Such Lender has received or has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Closing Shares and the Notes to be issued to it under this
Agreement and the Securities acquired by it upon the exercise of the Warrants.

(c)

Lender Bears Economic Risk.  Such Lender has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Parent so that it is capable of evaluating the merits
and risks of its investment in the Parent and has the capacity to protect its
own interests.  Such Lender must bear the economic risk of this investment until
the Securities are sold pursuant to (i) an effective registration statement
under the Securities Act, or (ii) an exemption from registration is available.

(d)

Investment for Own Account.  The Securities are being issued to such Lender for
its own account for investment only, and not as a nominee or agent and not with
a view towards or for resale in connection with their distribution.

(e)

Lender Can Protect Its Interest.  Such Lender represents that by reason of its,
or of its management’s, business and financial experience, such Lender has the
capacity to evaluate the merits and risks of its investment in the Notes, and
the Securities and to protect its own interests in connection with the
transactions contemplated in this Agreement, and the Ancillary Agreements.
 Further, such Lender is aware of no publication of any advertisement in
connection with the transactions contemplated in the Agreement or the Ancillary
Agreements.

(f)

Accredited Investor.  Such Lender represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.

(g)

Shorting.  Neither such Lender nor any of its Affiliates or investment partners
has, will, or will cause any Person, to directly engage in “short sales” of the
Parent’s Common Stock as long as any amounts under the Notes shall remain
outstanding.

(h)

Patriot Act.  Such Lender certifies that, to the best of such Lender’s
knowledge, such Lender has not been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224.  Such Lender
seeks to comply with all applicable laws concerning money laundering and related
activities.  In furtherance of those efforts, such Lender hereby represents,
warrants and covenants that:  (i) none of the cash or property that such Lender
will use to make the Loans has been or shall be derived from, or related to, any
activity that is deemed criminal under United States law; and (ii) no
disbursement by such Lender to any Company to the extent within such Lender’s
control, shall cause such Lender to be in violation of the United States Bank
Secrecy Act, the United States International Money Laundering Control Act of
1986 or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.  Such Lender shall promptly notify the
Company Agent if any of these representations ceases to be true and accurate
regarding such Lender.  Such Lender agrees to provide the Companies any
additional information regarding such Lender that the Companies deem necessary
or convenient to ensure compliance with all applicable laws concerning money
laundering and similar activities.  Such Lender understands and agrees that if
at any time it is discovered that any of the foregoing representations are
incorrect, or if otherwise required by applicable law or regulation related to
money laundering similar activities, such Lender may undertake appropriate
actions to ensure compliance with applicable law or regulation, including but
not limited to segregation and/or redemption of such Lender’s investment in the
Parent.  Such Lender further understands that the Parent may release information
about such Lender and, if applicable, any underlying beneficial owners, to
proper authorities if the Parent, in its sole discretion, determines that it is
in the best interests of the Parent in light of relevant rules and regulations
under the laws set forth in subsection (ii) above.

(i)

Limitation on Acquisition of Common Stock.  Notwithstanding anything to the
contrary contained in this Agreement, any Ancillary Agreement, or any document,
instrument or agreement entered into in connection with any other transaction
entered into by and between such Lender and any Company (and/or Subsidiaries or
Affiliates of any Company), such Lender (and/or Subsidiaries or Affiliates of
such Lender) shall not acquire stock in the Parent (including, without
limitation, pursuant to a contract to purchase, by exercising an option or
warrant, by converting any other security or instrument, by acquiring or
exercising any other right to acquire, shares of stock or other security
convertible into shares of stock in the Parent, or otherwise, and such options,
warrants, conversion or other rights shall not be exercisable) to the extent
such stock acquisition would cause any interest (including any original issue
discount) payable by any Company to a Non-U.S. Lender not to qualify as
portfolio interest, within the meaning of Section 871(h)(2) or Section 881(c)(2)
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”) by reason of
Section 871(h)(3) or Section 881(c)(3)(B) of the Code, as applicable, taking
into account the constructive ownership rules under Section 871(h)(3)(C) of the
Code (the “Stock Acquisition Limitation”).  The Stock Acquisition Limitation
shall automatically become null and void with respect to each Lender, without
any notice to any Company, upon the existence of an Event of Default at a time
when the average closing price of the Common Stock as reported by Bloomberg,
L.P. on the Principal Market for the immediately preceding five trading days is
greater than or equal to 200% of the Exercise Price (as defined in the
Warrants).

16.

Confidentiality  Each Lender covenants and agrees with the Company that such
Lender will not disclose, and will not include in any public announcement, the
name of the Company, unless expressly agreed to by the Company or unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement.  Notwithstanding the foregoing, (i) such
Lender shall be permitted to discuss, distribute or otherwise transfer any
non-public information of the Company and its Subsidiaries in such Lender’s
possession now or in the future to (x) its employees, agents, counsel,
professional consultants and accountants who, in each such case, have a specific
need to know such information and (y) potential or actual (A) direct or indirect
investors in such Lender and (B) any assignees or transferees of all or a
portion of the Obligations, to the extent that such investor or assignee or
transferee enters into a confidentiality agreement for such benefit of the
Company in such form as may be necessary to addresses such Company’s Regulation
FD requirements; (ii) such Lender (and each employee, representative, or other
agent of such Lender) may disclose to any and all Persons, without limitation of
any kind, the tax treatment and any facts that may be relevant to the tax
structure of the transactions contemplated by this Agreement and the Ancillary
Agreements and the agreements referred to therein; provided, however, that no
Lender (and no employee, representative or other agent thereof) shall disclose
pursuant to this clause (ii) any other information that is not relevant to
understanding the tax treatment or tax structure of such transactions (including
the identity of any party or any information that could lead another to
determine the identity of any party); and (iii) the Agent or any Affiliate
thereof shall be entitled to post on its website a summary of the transactions
contemplated by this Agreement, including the names of one or more of the
Companies and each of their Subsidiaries.

17.

Power of Attorney  Each Company hereby appoints the Agent, or any other Person
whom the Agent may designate as such Company’s attorney, with power to:  (a)(i)
execute any security related documentation on such Company’s behalf and to
supply any omitted information and correct patent errors in any documents
executed by such Company or on such Company’s behalf; (ii) to file financing
statements and other evidence of Liens granted hereunder against such Company
covering the Collateral (and, in connection with the filing of any such
financing statements, describe the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” (or any substantially
similar variation thereof)); (iii) sign such Company’s name on any invoice,
Vehicle Certificate or bill of lading relating to any Accounts, drafts against
Account Debtors, schedules and assignments of Accounts, notices of assignment,
financing statements and other evidence of the Agent’s Lien granted hereunder
and other public records, verifications of Account and notices to or from
Account Debtors; (iv) in the case of any Intellectual Property, the Agent may
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Agent may request to evidence the Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby; (v) to do all other
things the Agent deems necessary to carry out the terms of Section 6 of this
Security Agreement and (b) upon the occurrence and during the continuance of an
Event of Default; (vi) endorse such Company’s name on any checks, notes,
acceptances, money orders, drafts or other forms of payment or security that may
come into the Agent’s possession; (vii) verify the validity, amount or any other
matter relating to any Account by mail, telephone, telegraph or otherwise with
Account Debtors; (viii) do all other things necessary to carry out this
Agreement, any Ancillary Agreement and all related documents; and (ix) notify
the post office authorities to change the address for delivery of such Company’s
mail to an address designated by the Agent, and to receive, open and dispose of
all mail addressed to such Company.  Each Company hereby ratifies and approves
all acts of the attorney.  Neither the Agent, nor the attorney will be liable
for any acts or omissions or for any error of judgment or mistake of fact or
law, except for gross negligence or willful misconduct.  This power, being
coupled with an interest, is irrevocable so long as the Agent has a security
interest and until the Obligations have been fully satisfied.

18.

Term of Agreement  Each Lender’s agreement to make Loans and extend financial
accommodations under and in accordance with the terms of this Agreement or any
Ancillary Agreement shall continue in full force and effect until the expiration
of the Term.  The Agent may, following the occurrence of an Event of Default,
terminate this Agreement.  The termination of the Agreement shall not affect any
of the Agent’s or any Lender’s rights hereunder or any Ancillary Agreement and
the provisions hereof and thereof shall continue to be fully operative until all
transactions entered into, rights or interests created and the Obligations have
been irrevocably disposed of, concluded or liquidated.  Notwithstanding the
foregoing, the Agent shall release its security interests at any time after
thirty (30) days notice upon irrevocable payment to it of all Obligations if
each Company shall have (i) provided the Agent and each Lender with an executed
release of any and all claims which such Company may have or thereafter have
under this Agreement and all Ancillary Agreements and (ii) paid to each Lender
an early payment fee in an amount equal to its pro rata share of (1) five
percent (5.0%) of the Capital Availability Amount if such payment occurs prior
to the first anniversary of the Closing Date, and (2) four percent (4.0%) of the
Capital Availability Amount if such termination occurs thereafter during the
Term; such fee being intended to compensate each Lender for its costs and
expenses incurred in initially approving this Agreement or extending same.  Such
early payment fee shall be due and payable jointly and severally by the
Companies to each Lender also upon termination by acceleration of this Agreement
by the Lenders due to the occurrence and continuance of an Event of Default;
provided that, in the event of termination by acceleration on account of the
occurrence and continuance of an Event of Default, the lesser of (x) the
applicable early payment fee and (y) the remainder of (I) the aggregate amount
of the Default Payments (as defined in the Notes) less (II) the then outstanding
principal balance of the Notes, shall be waived by the Lenders.

19.

Termination of Lien  The Liens and rights granted to the Agent hereunder and any
Ancillary Agreements and the financing statements filed in connection herewith
or therewith shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that any Company’s account may from
time to time be temporarily in a zero or credit position, until all of the
Obligations have been indefeasibly paid or performed in full and this Agreement
has been terminated in accordance with the terms of this Agreement.  The Agent
shall not be required to send termination statements or other evidence of the
release of the Lien granted hereunder to any Company, or to file them with any
filing office, unless and until this Agreement and the Ancillary Agreements
shall have been terminated in accordance with their terms and all Obligations
indefeasibly paid in full in immediately available funds.

20.

Events of Default  The occurrence of any of the following shall constitute an
“Event of Default”:

(a)

failure to make payment of any of the Obligations when required hereunder, and,
in any such case, such failure shall continue for a period of three (3) days
following the date upon which any such payment was due;

(b)

failure by any Company or any of its Subsidiaries to pay any taxes when due
unless such taxes are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been provided on such Company’s
and/or such Subsidiary’s books;

(c)

failure to perform under, and/or committing any breach of, in any material
respect, this Agreement or any covenant contained herein, which failure or
breach shall continue without remedy for a period of fifteen (15) days after the
occurrence thereof;

(d)

any representation, warranty or statement made by any Company or any of its
Subsidiaries hereunder, in any Ancillary Agreement, any certificate, statement
or document delivered pursuant to the terms hereof, or in connection with the
transactions contemplated by this Agreement should prove to be false or
misleading in any material respect on the date as of which made or deemed made;

(e)

the occurrence of any default (or similar term) in the observance or performance
of any other agreement or condition relating to any indebtedness or contingent
obligation of any Company or any of its Subsidiaries (including, without
limitation, the indebtedness evidenced by the Subordinated Debt Documentation)
beyond the period of grace (if any), the effect of which default is to cause, or
permit the holder or holders of such indebtedness or beneficiary or
beneficiaries of such contingent obligation to cause, such indebtedness to
become due prior to its stated maturity or such contingent obligation to become
payable;

(f)

attachments or levies in excess of $50,000 in the aggregate are made upon any
Company’s assets or a judgment is rendered against any Company’s property
involving a liability of more than $50,000 which shall not have been vacated,
discharged, stayed or bonded within thirty (30) days from the entry thereof;

(g)

any change in any Company’s or any of its Subsidiary’s condition or affairs
(financial or otherwise) which in the Agent’s reasonable, good faith opinion,
could reasonably be expected to have a Material Adverse Effect;

(h)

any Lien created hereunder or under any Ancillary Agreement for any reason
ceases to be or is not a valid and perfected Lien having a first priority
interest, except as respects (i) Agent’s Lien on the real property located at
4555 North Jackson Street, Jacksonville, Texas 75766 and (ii) until the Sabes
Payoff Date, Agent’s Lien on the assets of Parent and STEN Credit held by Sabes,
in which case such Liens shall cease to be or are not valid and perfected Liens
having a second priority interest;

(i)

any Company or any of its Subsidiaries shall (i) apply for, consent to or suffer
to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to without challenge within ten (10) days of the filing thereof,
or failure to have dismissed within thirty (30) days, any petition filed against
it in any involuntary case under such bankruptcy laws, or (vii) take any action
for the purpose of effecting any of the foregoing;

(j)

any Company or any of its Subsidiaries shall admit in writing its inability, or
be generally unable, to pay its debts as they become due or cease operations of
its present business;

(k)

any Company or any of its Subsidiaries directly or indirectly sells, assigns,
transfers, conveys, or suffers or permits to occur any sale, assignment,
transfer or conveyance of any assets of such Company or any interest therein,
except as permitted herein;

(l)

any “Person” or “group” (as such terms are defined in Sections 13(d) and 14(d)
of the Exchange Act, as in effect on the date hereof), other than a Lender, is
or becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of 35% or more on a fully diluted
basis of the then outstanding voting equity interest of the Parent (other than a
“Person” or “group” that beneficially owns 35% or more of such outstanding
voting equity interests of the Parent on the date hereof),  (ii) the Board of
Directors of the Parent shall cease to consist of a majority of the Board of
Directors of the Parent on the date hereof (or directors appointed by a majority
of the board of directors in effect immediately prior to such appointment) or
(iii) the Parent or any of its Subsidiaries merges or consolidates with, or
sells all or substantially all of its assets to, any other person or entity;

(m)

the indictment or threatened indictment of any Company or any of its
Subsidiaries or any executive officer of any Company or any of its Subsidiaries
under any criminal statute, or commencement or threatened commencement of
criminal or civil proceeding against any Company or any of its Subsidiaries or
any executive officer of any Company or any of its Subsidiaries pursuant to
which statute or proceeding penalties or remedies sought or available include
forfeiture of any of the property of any Company or any of its Subsidiaries;

(n)

an Event of Default shall occur under and as defined in any Note or in any other
Ancillary Agreement;

(o)

any Company or any of its Subsidiaries shall breach any term or provision of any
Ancillary Agreement to which it is a party (including, without limitation,
Section 7(e) of the Registration Rights Agreement), in any material respect
which breach is not cured within any applicable cure or grace period provided in
respect thereof (if any);

(p)

any Company or any of its Subsidiaries attempts to terminate, challenges the
validity of, or its liability under this Agreement or any Ancillary Agreement,
or any proceeding shall be brought to challenge the validity, binding effect of
any Ancillary Agreement or any Ancillary Agreement ceases to be a valid, binding
and enforceable obligation of such Company or any of its Subsidiaries (to the
extent such Persons are a party thereto);

(q)

an SEC stop trade order or Principal Market trading suspension of the Common
Stock shall be in effect for five (5) consecutive days or five (5) days during a
period of ten (10) consecutive days, excluding in all cases a suspension of all
trading on a Principal Market, provided that the Parent shall not have been able
to cure such trading suspension within thirty (30) days of the notice thereof or
list the Common Stock on another Principal Market within sixty (60) days of such
notice;

(r)

the Parent’s failure to deliver Common Stock to any Lender pursuant to and in
the form required by the Warrants and this Agreement, if such failure to deliver
Common Stock shall not be cured within two (2) Business Days or any Company is
required to issue a replacement Note to any Lender and such Company shall fail
to deliver such replacement Note within seven (7) Business Days; and

(s)

any Company, or any of its Subsidiaries shall take or participate in any action
which would be prohibited under the provisions of any Subordination Agreement or
make any payment on the indebtedness evidenced by the Subordinated Debt
Documentation to a Subordinated Lender that was not entitled to receive such
payments under the applicable Subordination Agreement.

21.

Remedies  Following the occurrence of an Event of Default, the Agent shall have
the right to demand repayment in full of all Obligations, whether or not
otherwise due.  Until all Obligations have been fully and indefeasibly
satisfied, the Agent shall retain its Lien in all Collateral.  The Agent shall
have, in addition to all other rights provided herein and in each Ancillary
Agreement, the rights and remedies of a secured party under the UCC, and under
other applicable law, all other legal and equitable rights to which the Agent
may be entitled, including the right to take immediate possession of the
Collateral, to require each Company to assemble the Collateral, at Companies’
joint and several expense, and to make it available to the Agent at a place
designated by the Agent which is reasonably convenient to both parties and to
enter any of the premises of any Company or wherever the Collateral shall be
located, with or without force or process of law, and to keep and store the same
on said premises until sold (and if said premises be the property of any
Company, such Company agrees not to charge the Agent or any Lender for storage
thereof), and the right to apply for the appointment of a receiver for such
Company’s property.  Further, the Agent may, at any time or times after the
occurrence of an Event of Default, sell and deliver all Collateral held by or
for the Agent at public or private sale for cash, upon credit or otherwise, at
such prices and upon such terms as the Agent, in its sole discretion, deems
advisable or the Agent may otherwise recover upon the Collateral in any
commercially reasonable manner as the Agent, in its sole discretion, deems
advisable.  The requirement of reasonable notice shall be met if such notice is
mailed postage prepaid to Company Agent at Company Agent’s address as shown in
the Agent’s records, at least ten (10) days before the time of the event of
which notice is being given.  The Agent may be the purchaser at any sale, if it
is public.  In connection with the exercise of the foregoing remedies, and not
without limitation of any remedies with respect to Intellectual Property
Collateral, the Agent may exercise the rights and license granted under Section
12(j) hereof.  The proceeds of sale shall be applied first to all costs and
expenses of sale, including attorneys’ fees, and second to the payment (in
whatever order the Agent elects) of all Obligations.  After the indefeasible
payment and satisfaction in full of all of the Obligations, and after the
payment by the Agent of any other amount required by any provision of law,
including Section 9-608(a)(1) of the UCC (but only after the Agent has received
what the Agent considers reasonable proof of a subordinate party’s security
interest), the surplus, if any, shall be paid to Company Agent (for the benefit
of the applicable Companies) or its representatives or to whosoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may direct.  The Companies shall remain jointly and severally liable to the
Creditor Parties for any deficiency.  Each Company and the Creditor Parties
acknowledge that the actual damages that would be incurred by the Lenders after
the occurrence of an Event of Default would be difficult to quantify and that
such Company and the Creditor Parties have agreed that the fees and obligations
set forth in this Section and in this Agreement would constitute fair and
appropriate liquidated damages in the event of any such termination.  The
parties hereto each hereby agree that the exercise by any party hereto of any
right granted to it or the exercise by any party hereto of any remedy available
to it (including, without limitation, the issuance of a notice of redemption, a
borrowing request and/or a notice of default), in each case, hereunder or under
any Ancillary Agreement shall not constitute confidential information and no
party shall have any duty to the other party to maintain such information as
confidential.

22.

Waivers  To the full extent permitted by applicable law, each Company hereby
waives (a) presentment, demand and protest, and notice of presentment, dishonor,
intent to accelerate, acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all of this
Agreement and the Ancillary Agreements or any other notes, commercial paper,
Accounts, contracts, Documents, Instruments, Chattel Paper and guaranties at any
time held by the Agent on which such Company may in any way be liable, and
hereby ratifies and confirms whatever the Agent may do in this regard; (b) all
rights to notice and a hearing prior to the Agent’s taking possession or control
of, or to the Agent’s replevy, attachment or levy upon, any Collateral or any
bond or security that might be required by any court prior to allowing the Agent
to exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.  Each Company acknowledges that it has been advised by
counsel of its choices and decisions with respect to this Agreement, the
Ancillary Agreements and the transactions evidenced hereby and thereby.

23.

Expenses  The Companies shall jointly and severally pay all of the Agent’s
out-of-pocket costs and expenses, including reasonable fees and disbursements of
in-house or outside counsel and appraisers, in connection with (x) the
preparation, execution and delivery of this Agreement and the Ancillary
Agreements, and (y) in connection with the prosecution or defense of any action,
contest, dispute, suit or proceeding concerning any matter in any way arising
out of, related to or connected with this Agreement or any Ancillary Agreement.
 The Companies shall also jointly and severally pay all of the Agent’s
reasonable fees, charges, out-of-pocket costs and expenses, including fees and
disbursements of counsel, collateral auditors and appraisers, in connection with
(a) the preparation, execution and delivery of any waiver, any amendment thereto
or consent proposed or executed in connection with the transactions contemplated
by this Agreement or the Ancillary Agreements, (b) the Agent’s obtaining
performance of the Obligations under this Agreement and any Ancillary
Agreements, including, but not limited to, the enforcement or defense of the
Agent’s security interests, assignments of rights and Liens hereunder as valid
perfected security interests, (c) any attempt to inspect, verify, protect,
collect, sell, liquidate or otherwise dispose of any Collateral, (d) any
appraisals or re appraisals of any property (real or personal) pledged to the
Agent by any Company or any of its Subsidiaries as Collateral for, or any other
Person as security for, the Obligations hereunder and (e) any consultations in
connection with any of the foregoing.  The Companies shall also jointly and
severally pay each Creditor Party the customary bank charges for any bank
services (including wire transfers) performed or caused to be performed by it
for any Company or any of its Subsidiaries at any Company’s or such Subsidiary’s
request or in connection with any Company’s loan account with such Creditor
Party.  All such costs and expenses together with all filing, recording and
search fees, taxes and interest payable by the Companies to the Creditor Parties
shall be payable on demand and shall be secured by the Collateral.  If any tax
by any Governmental Authority is or may be imposed on or as a result of any
transaction between any Company and/or any Subsidiary thereof, on the one hand,
and Creditor Party on the other hand, which such Creditor Party is or may be
required to withhold or pay (including, without limitation, as a result of a
breach by any Company or any of its Subsidiaries of Section 13(t) herein), the
Companies hereby jointly and severally indemnify and hold such Creditor Party
harmless in respect of such taxes, and the Companies will repay to such Creditor
Party the amount of any such taxes which shall be charged to the Companies’
account; and until the Companies shall furnish such Creditor Party with
indemnity therefor (or supply such Creditor Party with evidence satisfactory to
it that due provision for the payment thereof has been made), such Creditor
Party may hold without interest any balance standing to each Company’s credit
and the Agent shall retain its Liens in any and all Collateral.

24.

Assignment; Register

(a)

Each Lender may assign any or all of the Obligations to any Person and, subject
to acceptance and recordation thereof by the Agent pursuant to Section 24(b) and
receipt by the Agent of a copy of the agreement or instrument pursuant to which
such assignment is made (each such agreement or instrument, an “Assignment
Agreement”), any such assignee shall succeed to all of the Lenders’ rights with
respect thereto; provided that no Lender shall be permitted to effect any such
assignment to a competitor of any Company unless an Event of Default has
occurred and is continuing.  Each Lender may from time to time sell or otherwise
grant participations in any of the Obligations and the holder of any such
participation shall, subject to the terms of any agreement between such Lender
and such holder, be entitled to the same benefits as such Lender with respect to
any security for the Obligations in which such holder is a participant.  Each
Company agrees that each such holder may exercise any and all rights of banker’s
lien, set-off and counterclaim with respect to its participation in the
Obligations as fully as though such Company were directly indebted to such
holder in the amount of such participation.  No Company may assign any of its
rights or obligations hereunder without the prior written consent of the Agent.
 All of the terms, conditions, promises, covenants, provisions and warranties of
this Agreement shall inure to the benefit of each of the undersigned, and shall
bind the representatives, successors and permitted assigns of each Company.

(b)

The Agent shall maintain, or cause to be maintained, for this purpose only as
agent for each Company, (i) a copy of each Assignment Agreement delivered to it
and (ii) a book entry system, within the meaning of U.S. Treasury Regulation
Sections 5f.103-1(c) and 1.871-14(c) (the “Register”), in which it will register
the name and address of each Lender and the name and address of each assignee of
each Lender under this Agreement, and the principal amount of, and stated
interest on, the Loans owing to each such Lender and assignee pursuant to the
terms hereof and each Assignment Agreement.  The right, title and interest of
the Lenders and their assignees in and to such Loans shall be transferable only
upon notation of such transfer in the Register, and no assignment thereof shall
be effective until recorded therein.  The Companies and each Creditor Party
shall treat each Person whose name is recorded in the Register as a Lender
pursuant to the terms hereof as a Lender and owner of an interest in the
Obligations hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary or any notation of ownership or other writing or any Note.  The
Register shall be available for inspection by any Company or Lender, at any
reasonable time and from time to time, upon reasonable prior notice.

25.

No Waiver; Cumulative Remedies  Failure by any Creditor Party to exercise any
right, remedy or option under this Agreement, any Ancillary Agreement or any
supplement hereto or thereto or any other agreement between or among any Company
and such Creditor Party in exercising the same, will not operate as a waiver; no
waiver by any Creditor Party will be effective unless it is in writing and then
only to the extent specifically stated.  The Creditor Parties’ rights and
remedies under this Agreement and the Ancillary Agreements will be cumulative
and not exclusive of any other right or remedy which any of the Creditor Parties
may have.

26.

Application of Payments  Each Company irrevocably waives the right to direct the
application of any and all payments at any time or times hereafter received by
the Agent from or on such Company’s behalf and each Company hereby irrevocably
agrees that the Agent shall have the continuing exclusive right to apply and
reapply any and all payments received at any time or times hereafter against the
Obligations hereunder in such manner as the Agent may deem advisable
notwithstanding any entry by the Agent upon any of the Agent’s books and
records.

27.

Indemnity  Each Company hereby jointly and severally indemnifies and holds each
Creditor Party, and its respective affiliates, employees, attorneys and agents
(each, an “Indemnified Person”), harmless from and against any and all suits,
actions, proceedings, claims, damages, losses, liabilities and expenses of any
kind or nature whatsoever (including attorneys’ fees and disbursements and other
costs of investigation or defense, including those incurred upon any appeal)
which may be instituted or asserted against or incurred by any such Indemnified
Person as the result of credit having been extended, suspended or terminated
under this Agreement or any of the Ancillary Agreements or with respect to the
execution, delivery, enforcement, performance and administration of, or in any
other way arising out of or relating to, this Agreement, the Ancillary
Agreements or any other documents or transactions contemplated by or referred to
herein or therein and any actions or failures to act with respect to any of the
foregoing, including any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Company or any of its
Subsidiaries or any liability under Environmental Law related in any way to the
Company or any Subsidiary, except to the extent that any such indemnified
liability is finally determined by a court of competent jurisdiction to have
resulted solely from such Indemnified Person’s gross negligence or willful
misconduct.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY COMPANY
OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY
OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR
INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A
RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

28.

Revival  The Companies further agree that to the extent any Company makes a
payment or payments to any Creditor Party, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, the obligation or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if said payment had not been made.

29.

Borrowing Agency Provisions

(a)

Each Company hereby irrevocably designates Company Agent to be its attorney and
agent and in such capacity to borrow, sign and endorse notes, and execute and
deliver all instruments, documents, writings and further assurances now or
hereafter required hereunder, on behalf of such Company, and hereby authorizes
the Agent to pay over or credit all loan proceeds hereunder in accordance with
the request of Company Agent.

(b)

The handling of this credit facility as a co-borrowing facility with a borrowing
agent in the manner set forth in this Agreement is solely as an accommodation to
the Companies and at their request.  The Agent shall not incur any liability to
any Company as a result thereof.  To induce the Agent to do so and in
consideration thereof, each Company hereby indemnifies the Agent and holds the
Agent harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against the Agent by any Person
arising from or incurred by reason of the handling of the financing arrangements
of the Companies as provided herein, reliance by the Agent on any request or
instruction from Company Agent or any other action taken by the Agent with
respect to this Paragraph 29.

(c)

All Obligations shall be joint and several, and the Companies shall make payment
upon the maturity of the Obligations by acceleration or otherwise, and such
obligation and liability on the part of the Companies shall in no way be
affected by any extensions, renewals and forbearance granted by the Agent to any
Company, failure of the Agent to give any Company notice of borrowing or any
other notice, any failure of the Agent to pursue to preserve its rights against
any Company, the release by the Agent of any Collateral now or thereafter
acquired from any Company, and such agreement by any Company to pay upon any
notice issued pursuant thereto is unconditional and unaffected by prior recourse
by the Agent to any Company or any Collateral for such Company’s Obligations or
the lack thereof.

(d)

Each Company expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution or any other claim which such Company may
now or hereafter have against the other or other Person directly or contingently
liable for the Obligations, or against or with respect to any other’s property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
all Obligations have been indefeasibly paid in full and this Agreement has been
irrevocably terminated.

(e)

Each Company represents and warrants to the Agent that (i) Companies have one or
more common shareholders, directors and officers, (ii) the businesses and
corporate activities of Companies are closely related to, and substantially
benefit, the business and corporate activities of Companies, (iii) the financial
and other operations of Companies are performed on a combined basis as if
Companies constituted a consolidated corporate group, (iv) Companies will
receive a substantial economic benefit from entering into this Agreement and
will receive a substantial economic benefit from the application of each Loan
hereunder, in each case, whether or not such amount is used directly by any
Company and (v) all requests for Loans hereunder by the Company Agent are for
the exclusive and indivisible benefit of the Companies as though, for purposes
of this Agreement, the Companies constituted a single entity.

30.

Notices  Any notice or request hereunder may be given to any Company, Company
Agent or the Agent at the respective addresses set forth below (or, in the case
of any notice to any other Creditor Party, at the address set forth opposite its
name on the signature pages hereto) or as may hereafter be specified in a notice
designated as a change of address under this Section.  Any notice or request
hereunder shall be given by registered or certified mail, return receipt
requested, hand delivery, overnight mail or telecopy (confirmed by mail).
 Notices and requests shall be, in the case of those by hand delivery, deemed to
have been given when delivered to any officer of the party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) Business Days after the date when deposited in the mail or with
the overnight mail carrier, and, in the case of a telecopy, when confirmed.

Notices shall be provided as follows:




If to the Agent:




LV Administrative Services, Inc.

335 Madison Avenue, 10th Fl.

New York, New York 10017Attention:

Portfolio Services

Telephone:(212) 541-5800

Telecopier:(212) 581-5037

With a copy to:




Loeb & Loeb LLP
10273 Wayzata Blvd., Suite 310
Minnetonka, Minnesota 55305
Attention:  Scott J. Giordano, Esq.
Telephone:  (212) 407-4000
Telecopier:  (212) 407-4990

If to any Company, or Company Agent:




c/o STEN Corporation
10273 Wayzata Blvd., Suite 310
Minnetonka, Minnesota 55305
Attention:  Kenneth W. Brimmer
Telephone:  (952) 545-2776
Facsimile:  (952) 546-2795

With a copy to:




Lindquist & Vennum PLLP
4200 IDS Center
80 South Street
Minneapolis, Minnesota 55402
Attention:  April Hamlin
Telephone:  (612) 371-3522
Facsimile:  (612) 371-3207

or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.

31.

Governing Law, Jurisdiction and Waiver of Jury Trial

(a)

THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

(b)

EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY, ON THE ONE
HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT EACH CREDITOR
PARTY AND EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW
YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE ANY CREDITOR PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF ANY CREDITOR PARTY.  EACH COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION THAT
IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM
NON CONVENIENS.  EACH COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT AT THE ADDRESS SET FORTH IN SECTION
30 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
COMPANY AGENT’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

(c)

THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY CREDITOR PARTY,
AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

32.

Limitation of Liability  Each Company acknowledges and understands that in order
to assure repayment of the Obligations hereunder the Creditor Parties may be
required to exercise any and all of the Creditor Parties’ rights and remedies
hereunder and agrees that, except as limited by applicable law, neither the
Creditor Parties nor any of their respective agents shall be liable for acts
taken or omissions made in connection herewith or therewith except for actual
bad faith.

33.

Entire Understanding; Maximum Interest  This Agreement and the Ancillary
Agreements contain the entire understanding among each Company, the Lenders and
the Agent as to the subject matter hereof and thereof and any promises,
representations, warranties or guarantees not herein contained shall have no
force and effect unless in writing, signed by each Company’s and the Agent.
 Neither this Agreement, the Ancillary Agreements, nor any portion or provisions
thereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the party to be charged.
 Nothing contained in this Agreement, any Ancillary Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest or dividends required to be paid or other charges hereunder
exceed the maximum rate permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Companies to the Creditor
Parties and thus refunded to the Companies.

34.

Severability  Wherever possible each provision of this Agreement or the
Ancillary Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or the
Ancillary Agreements shall be prohibited by or invalid under applicable law such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
thereof.

35.

Survival  The representations, warranties, covenants and agreements made herein
shall survive any investigation made by any Creditor Party and the closing of
the transactions contemplated hereby to the extent provided therein.  All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Companies pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Companies hereunder solely as of the date
of such certificate or instrument.  All indemnities set forth herein shall
survive the execution, delivery and termination of this Agreement and the
Ancillary Agreements and the making and repaying of the Obligations.

36.

Captions.  All captions are and shall be without substantive meaning or content
of any kind whatsoever.

37.

Counterparts; Telecopier Signatures.  This Agreement may be executed in one or
more counterparts, each of which shall constitute an original and all of which
taken together shall constitute one and the same agreement.  Any signature
delivered by a party via telecopier transmission or electronic transmission
shall be deemed to be any original signature hereto.

38.

Construction.  The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

39.

Publicity.  Each Company hereby authorizes each Creditor Party to make
appropriate announcements of the financial arrangement entered into by and among
each Company and each Creditor Party, including, without limitation,
announcements which are commonly known as tombstones, in such publications and
to such selected parties as the Agent shall in its sole and absolute discretion
deem appropriate, or as required by applicable law.

40.

Joinder.  It is understood and agreed that any Person that desires to become a
Company hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of this Agreement or any
Ancillary Agreement, shall become a Company hereunder by (a) executing a Joinder
Agreement in form and substance satisfactory to the Agent, (b) delivering
supplements to such exhibits and annexes to this Agreement and the Ancillary
Agreements as the Agent shall reasonably request and (c) taking all actions as
specified in this Agreement as would have been taken by such Company had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to the Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Agent.

41.

Legends.  The Securities shall bear legends as follows;

(a)

The Notes shall bear substantially the following legend:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE, STATE SECURITIES LAWS.  THIS NOTE MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
AN EXEMPTION FROM SUCH REGISTRATION.  THIS NOTE IS REGISTERED WITH THE COMPANY
AGENT PURSUANT TO SECTION 24(B) OF THE SECURITY AGREEMENT.  TRANSFER OF ALL OR
ANY PORTION OF THIS NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN
SUCH SECTION 24(B) WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS
EFFECTIVE UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED
WITH THE AGENT PURSUANT TO SUCH SECTION 24(B).”

(b)

Any shares of Common Stock issued pursuant to exercise of the Warrants, shall
bear a legend which shall be in substantially the following form until such
shares are covered by an effective registration statement filed with the SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
 THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION.”

(c)

The Warrants shall bear substantially the following legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION.”

(d)

The Closing Shares shall bear a legend which shall be in substantially the
following form until such shares are covered by an effective registration
statement filed with the SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
 THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION.”

42.

Agency.  Each Lender has pursuant to an Administrative and Collateral Agency
Agreement hereby designated and appointed the Agent as the administrative and
collateral agent of such Lender under this Agreement and the Ancillary
Agreements.

[Balance of page intentionally left blank; signature page follows.]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this SECURITY AGREEMENT as of the
date first written above.

 

STEN CORPORATION, as Parent and a Company

 

By: /s/ Kenneth W. Brimmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

STEN CREDIT CORPORATION, as a Borrower and a Company

 

By:/s/ Kenneth W. Brimmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

STENCOR, INC., as a Borrower and a Company

 

By:/s/ Kenneth W. Brimmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

EASYDRIVE CARS AND CREDIT CORPORATION, as a Borrower and a Company

 

By:/s/ Kenneth W. Brimmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

BTAC PROPERTIES, INC., as a Company

 

By:/s/ Kenneth W. Brimmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

[SIGNATURES CONTINUED ON NEXT PAGE]











--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




 

STEN FINANCIAL CORPORATION, as a Company

 

By:/s/ Kenneth W. Brimmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

ALLIANCE ADVANCE, INC., as a Company

 

By:/s/ Kenneth W. Brinmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

BURGER TIME ACQUISITION CORPORATION, as a Company

 

By:/s/ Kenneth W. Brimmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

 

STEN ACQUISITION CORPORATION, as a Company

 

By:/s/ Kenneth W. Brimmer
Name:  Kenneth W. Brimmer
Title:    Chief Executive Officer

[SIGNATURES CONTINUED ON NEXT PAGE]











--------------------------------------------------------------------------------







[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




 

LV ADMINISTRATIVE SERVICES, INC.,
as Agent

 

By:/s/ Patrick Regan
Name:Patrick Regan
Title:Authorized Signatory

 

VALENS U.S. SPV I, LLC

 

By:

Valens Capital Management, LLC, its investment manager

 

By:/s/ Patrick Regan
Name:  Patrick Regan
Title:Authorized Signatory

  











--------------------------------------------------------------------------------







Annex A - Definitions

“Account Debtor” means any Person who is or may be obligated with respect to, or
on account of, an Account.

“Accountants” has the meaning given to such term in Section 11(a).

“Account Documents” means, collectively, the Dealer Auto Financing Documents,
the Easydrive Auto Financing Documents and the Floor Plan Financing Documents.

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, including:  (a) all accounts receivable,
other receivables, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
UCC); (b) all of such Person’s rights in, to and under all purchase orders or
receipts for goods or services; (c) all of such Person’s rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.

“Accounts Availability” means the sum of (a) seventy-five percent (75%) of the
net face amount of Eligible Auto Loan Accounts, plus (b) seventy-five percent
(75%) of the net face amount of Eligible Dealer Auto Loan Accounts, plus (c)
seventy-five percent (75%) of the net face amount of Eligible Floor Planning
Accounts, plus (d) seventy-five percent (75%) of the net face amount of Eligible
Manufacturing Accounts.

“Administrative and Collateral Agency Agreement” means the Administrative and
Collateral Agency Agreement among the Agent, the Lenders and such other parties
thereto from time to time, as amended, modified, supplemented and restated from
time to time.

“Advanced GPS” means GPS which has the ability to disable the automobile in
which it is placed.

“Affiliate” means, with respect to any Person, (a) any other Person (other than
a Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person, (b) any other Person that, directly
or indirectly, owns or controls, whether beneficially, or as trustee, guardian
or other fiduciary, 10% or more of the Equity Interests having ordinary voting
power in the election of directors of such Person, (c) any other Person who is a
director, officer, joint venturer or partner (i) of such Person, (ii) of any
Subsidiary of such Person or (iii) of any Person described in clause (a) above
or (d) in the case of the Companies, the immediate family members, spouses and
lineal descendants of individuals who are Affiliates of such Companies.  For the
purposes of this definition, control of a Person shall mean the power (direct or
indirect) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise; provided however, that the term
“Affiliate” shall specifically exclude any Creditor Party.

“Ancillary Agreements” means the Notes, the Warrants, the Registration Rights
Agreements, the Subordination Agreements, the Custodial Agreement, each Security
Document and all other agreements, instruments, documents, mortgages, pledges,
powers of attorney, consents, assignments, contracts, notices, security
agreements, trust agreements and guarantees whether heretofore, concurrently, or
hereafter executed by or on behalf of any Company, any of its Subsidiaries or
any other Person or delivered to any of the Creditor Parties, relating to this
Agreement or to the transactions contemplated by this Agreement or otherwise
relating to the relationship between or among any Company and any Creditor
Party, as each of the same may be amended, supplemented, restated or otherwise
modified from time to time.

“Assignment Agreement” has the meaning given such term in Section 24(a).

“Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.

“Borrowers” means, collectively, STEN Credit, Stencor and Easydrive, and
“Borrower” means each, individually.

“Business Day” means a day on which the Creditor Parties are open for business
and that is not a Saturday, a Sunday or other day on which banks are required or
permitted to be closed in the State of New York.

“Capital Availability Amount” means $5,500,000.

“Charter” has the meaning given such term in Section 12(c)(iv).

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Person.

“Chattel Paper Assignment” means a Chattel Paper Assignment, in form and
substance satisfactory to Agent, by STEN Credit in favor of Agent assigning all
of STEN Credit’s right, title and interest in and to (a) each Account Document,
and (b) the underlying motor vehicle sold by each such Dealer or Easydrive in
connection with such Account Document.

“Closing Date” means the date on which any Company shall first receive proceeds
of the initial Loans or the date hereof, if no Loan is made under the facility
on the date hereof.

“Closing Shares” means the 227,794 shares of Common Stock of Parent issued to
Lenders pursuant to Section 2(b).

“Code” has the meaning given such term in Section 15(i).

“Collateral” means all of each Company’s property and assets, whether real or
personal, tangible or intangible, and whether now owned or hereafter acquired,
or in which it now has or at any time in the future may acquire any right, title
or interests including all of the following property in which it now has or at
any time in the future may acquire any right, title or interest:

(a)

all Inventory;

(b)

all Equipment;

(c)

all Fixtures;

(d)

all Goods;

(e)

all General Intangibles;

(f)

all Accounts;

(g)

all Deposit Accounts, other bank accounts and all funds on deposit therein;

(h)

all Investment Property;

(i)

all Equity Interests;

(j)

all Chattel Paper;

(k)

all Letter-of-Credit Rights;

(l)

all Instruments;

(m)

all Commercial Tort Claims, including without limitation the claims set forth on
Schedule 1(A);

(n)

all Books and Records;

(o)

all Intellectual Property;

(p)

all Documents;

(q)

all Supporting Obligations including letters of credit and guarantees issued in
support of Accounts, Chattel Paper, General Intangibles and Investment Property;

(r)

(i) all money, cash and cash equivalents and (ii) all cash held as cash
collateral, all other cash or property at any time on deposit with or held by
the Agent for the account of any Company (whether for safekeeping, custody,
pledge, transmission or otherwise); and

(s)

all products and Proceeds of all or any of the foregoing, tort claims and all
claims and other rights to payment including (i) insurance claims against third
parties for loss of, damage to, or destruction of, the foregoing Collateral and
(ii) payments due or to become due under leases, licenses,  rentals and hires of
any or all of the foregoing and Proceeds payable under, or unearned premiums
with respect to policies of insurance in whatever form.  Notwithstanding the
foregoing, “Collateral” shall not include the eight (8) parcels of real property
owned by BTAC Properties, Inc. in respect of  the Burger Time Restaurant
business previously conducted by Companies.

“Commercial Tort Claims” means all “commercial tort claims”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

“Commitment Annex” means Annex B to this Agreement.

“Common Stock” means the shares of stock representing the Parent’s common equity
interests.

“Company Agent” means Parent.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Contract Rate” has the meaning given such term in the Secured Revolving Notes.

“Contractual Obligation” means, with respect to any Person, any provision of any
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which such Person is a party or by which it or any of its property
is bound or to which any of its property is subject.

“Custodial Agreement” means that certain Custodial Agreement dated as of the
date hereof among Agent, Parent and Wells Fargo Bank, National Association, as
the same now exists or shall hereafter be amended, supplemented or modified from
time to time in accordance with the terms thereof.

“Custodian” means Wells Fargo Bank, National Association and its permitted
successors and assigns.

“Dealer” means a Person (other than a Company), (a) engaged in the business of
the retail sales of motor vehicles in the State of Arizona, (b) that is
fully-licensed and in good standing as required by the State of Arizona, and (c)
that has entered into a Dealer Financing Agreement.

“Dealer Auto Financing Documents” means, collectively, each of the following
original, duly executed documents entered into by STEN Credit at any time and
from time to time: (a) Dealer Financing Agreement, (b) Motor Vehicle Contract
and Security Agreement between STEN Credit and an Account Debtor, or any other
Chattel Paper evidencing the debt owing from such Account Debtor to STEN Credit,
(c) Buyer’s Order/Purchase Order of such Account Debtor, (d) fully completed
original credit application of such Account Debtor and (e) such other of STEN
Credit’s financing documentation in respect of a sale of a motor vehicle by such
Dealer as Agent shall at any time and from time to time request, each of which
shall be in form and substance satisfactory to Agent.

“Dealer Financing Agreement” means a Dealer Financing Agreement between a Dealer
and STEN Credit, substantially in the form of Exhibit D to this Agreement.

“Dealer Reserve” means as respects each Dealer, the amount held in the reserve
account established pursuant to a Dealer Financing Agreement maintained by STEN
Credit, but in no event shall the amount of such reserve be less than
thirty-three percent (33%) of all contracts initiated by such Dealer until the
amount held in the Dealer’s reserve account equals a minimum of $40,000, and
thereafter, such reserve shall equal at least twenty-five percent (25%).

“Default” means any act or event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

“Delinquent Account” means an Account arising from a loan as to which principal
or interest payments are outstanding for more than thirty (30) days past the
date payment thereof is originally due.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person, including, without
limitation, the Lockboxes.

“Disclosure Controls” has the meaning given such term in Section 12(f)(iv).

“Documents” means all “documents”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

“Easydrive” has the meaning given such term in the preamble.

“Easydrive Auto Financing Documents” means, collectively, each of the following
original, duly executed documents entered into by STEN Credit at any time and
from time to time: (a) Motor Vehicle Contract and Security Agreement between
STEN Credit and an Account Debtor, or any other Chattel Paper evidencing the
debt owing from such Account Debtor to STEN Credit, (b) Buyer’s Order/Purchase
Order of such Account Debtor, (c) fully completed original credit application of
such Account Debtor and (d) such other of STEN Credit’s financing documentation
in respect of the sale of a motor vehicle by Easydrive as Agent shall at any
time and from time to time request, each of which shall be in form and substance
satisfactory to Agent.

“Eligible Accounts” means, collectively, the Eligible Manufacturing Accounts,
the Eligible Auto Loan Accounts, the Eligible Dealer Auto Loan Accounts and the
Eligible Floor Planning Accounts, and “Eligible Account” means any of them,
individually.

“Eligible Auto Loan Accounts” means each Account arising under the Easydrive
Auto Financing Documents of STEN Credit which conforms to the following
criteria:  (a) STEN Credit is the sole owner of the Account, and has not sold,
assigned, mortgaged or hypothecated, nor released from Agent’s security
interest, all or any portion thereof, nor is such Account subject to any Lien of
any Person; (b) such Account shall be valid and legally enforceable, owing to
STEN Credit in respect of the sale of motor vehicles by Easydrive in the State
of Arizona arising in the ordinary course of business, for which STEN Credit has
delivered to Agent (or to such Person as Agent may designate) the Easydrive Auto
Financing Documents and any other documents evidencing the obligation to pay
such Account; (c) STEN Credit shall have a perfected, first priority security
interest in the underlying motor vehicle sold by Easydrive to such Account
Debtor, as determined by Agent; (d) the original Vehicle Certificate in respect
of the motor vehicle, the sale of which created such Account is in Agent’s (or
such Person as Agent may designate) possession; (e) an original Chattel Paper
Assignment duly executed and delivered by STEN Credit in respect STEN Credit’s
perfected, first priority security interest in the underlying motor vehicle sold
by Easydrive, in form and substance satisfactory to Agent is in Agent’s (or such
Person as Agent may designate) possession; (f) such Account shall not exceed one
hundred twenty-five percent (125%) of the Kelley Blue Book retail value of the
motor vehicle which secures the loan giving rise to such Account, provided,
however, the amount of any Account for purposes determining Accounts
Availability shall be limited to one hundred percent (100%) of the Kelley Blue
Book retail value of such motor vehicle; (g) such Account shall be net of any
unearned finance charges and not subject to any offsets, credits, allowances,
counterclaims or adjustments due the Account Debtor except usual and customary
prompt payment discounts, nor has the Account Debtor returned the motor vehicle
or indicated any dispute or complaint concerning the motor vehicle, nor has the
motor vehicle been repossessed by Easydrive or STEN Credit; (h) STEN Credit has
not received any notice, nor has it any knowledge of any facts, which adversely
affect the credit of the Account Debtor; (i) an original power of attorney
(Arizona Department of Transportation Motor Vehicle Division Power of Attorney
(Form 48-1001)) and assignment (each in form and substance acceptable to Agent)
duly executed by STEN Credit in favor of Agent, in each case relating to such
Account, are in the possession of Agent (or such Person as Agent may designate);
(j) the Account Debtors’ obligation to pay such Account is unconditional,
without any right of set-off or counterclaim or any defense; (k) the Easydrive
Auto Financing Documents relating to such Account, have not been amended,
modified, terminated, altered or waived in any respect, unless Agent shall have
agreed thereto in writing; (l) the Account Debtor has not been released by STEN
Credit from the Account Debtor’s obligations in respect of such Account; (m)
STEN Credit has duly performed all of its obligations required to be performed
by them under and in connection with such Account; (n) Agent has not notified
STEN Credit that either the Account or the Account Debtor is not an Eligible
Account; (o) at the time of the creation of an Account or at any time following
the creation of an Account, the Account Debtor obligated on such Account is not
subject to a petition under the Bankruptcy Act or any similar federal or state
statute or a petition for receivership or assignment for the benefit of
creditors, unless if at any time following the creation of such Account, Agent
shall have received evidence satisfactory to Agent that the Account Debtor’s
obligations with respect to such Account have been reaffirmed pursuant to a
valid and enforceable reaffirmation agreement, not subject to recission,
approved by the applicable bankruptcy court; (p) such Account is not a
Delinquent Account; (q) the motor vehicle which secures such Account has
installed in it, in the case of an Account arising on or prior to the Closing
Date, GPS or in the case of an Account arising after the Closing Date, Advanced
GPS; and (r) such Account is otherwise satisfactory to the Agent as determined
by the Agent in the exercise of its sole discretion, provided, however, that
this clause (r) shall not apply in the case of any determination made as to any
Account on or after the Specified Assignment Date.

“Eligible Dealer Auto Loan Accounts” means each Account arising under the Dealer
Auto Financing Documents of STEN Credit which conforms to the following
criteria:  (a) STEN Credit is the sole owner of the Account, and has not sold,
assigned, mortgaged or hypothecated, nor released from Agent’s security
interest, all or any portion thereof, nor is such Account subject to any Lien of
any Person; (b) such Account shall be valid and legally enforceable, owing to
STEN Credit in respect of the sale of motor vehicles by a Dealer in the State of
Arizona arising in the ordinary course of business, for which STEN Credit has
delivered to Agent (or to such Person as Agent may designate) the Dealer Auto
Financing Documents and any other documents evidencing the obligation to pay
such Account; (c) STEN Credit shall have a perfected, first priority security
interest in the underlying motor vehicle sold by such Dealer to such Account
Debtor, as determined by Agent; (d) the original Vehicle Certificate in respect
of the motor vehicle, the sale of which created such Account, naming STEN Credit
as the only lien holder is in Agent’s (or such Person as Agent may designate)
possession; (e) an original Chattel Paper Assignment duly executed and delivered
by STEN Credit in respect STEN Credit’s perfected, first priority security
interest in the underlying motor vehicle sold by such Dealer, in form and
substance satisfactory to Agent is in Agent’s (or such Person as Agent may
designate) possession; (f) the Dealer Reserve shall have been established as
required by the terms and provisions of the applicable Dealer Financing
Agreement, (g) the payment terms with respect to such Account shall not exceed
forty-two (42) months; (h) such Account shall at all times be fully guaranteed
by the applicable Dealer, such guarantee shall be absolute and unconditional,
without any right of set-off or counterclaim or any defense and in all other
respects satisfactory to Agent; (i) such Account shall not exceed one hundred
twenty-five percent (125%) of the Kelley Blue Book retail value of the motor
vehicle which secures the loan giving rise to such Account, provided, however,
the amount of any Account for purposes determining Accounts Availability shall
be limited to one hundred percent (100%) of the Kelley Blue Book retail value of
such motor vehicle; (j) such Account shall be net of any unearned finance
charges and not subject to any offsets, credits, allowances, counterclaims or
adjustments due the Account Debtor except usual and customary prompt payment
discounts, nor has the Account Debtor returned the motor vehicle or indicated
any dispute or complaint concerning the motor vehicle, nor has the motor vehicle
been repossessed by such Dealer or STEN Credit; (k) STEN Credit has not received
any notice, nor has it any knowledge of any facts, which adversely affect the
credit of the Dealer or such Account Debtor; (l) the Account Debtor’s obligation
to pay such Account is unconditional, without any right of set-off or
counterclaim or any defense; (m) the Dealer Auto Financing Documents relating to
such Account, have not been amended, modified, terminated, altered or waived in
any respect, unless Agent shall have agreed thereto in writing; (n) the Account
Debtor has not been released by STEN Credit or Dealer from the Account Debtor’s
obligations in respect of such Account; (o) STEN Credit has duly performed all
of its obligations required to be performed by them under and in connection with
such Account; (p) Agent has not notified STEN Credit that either the Account,
the Dealer or the Account Debtor is not an Eligible Account; (q) at the time of
the creation of an Account or at any time following the creation of an Account,
neither the Account Debtor nor the Dealer obligated on such Account is subject
to a petition under the Bankruptcy Act or any similar federal or state statute
or a petition for receivership or assignment for the benefit of creditors,
unless if at any time following the creation of such Account, Agent shall have
received evidence satisfactory to Agent that such Account Debtor’s or Dealer’s
obligations with respect to such Account have been reaffirmed pursuant to a
valid and enforceable reaffirmation agreement, not subject to recission,
approved by the applicable bankruptcy court; (r) such Account is not a
Delinquent Account; (s) the motor vehicle which secures such Account has
installed in it, in the case of an Account arising on or prior to the Closing
Date, GPS or in the case of an Account arising after the Closing Date, Advanced
GPS; and (t) such Account is otherwise satisfactory to the Agent as determined
by the Agent in the exercise of its sole discretion, provided, however, that
this clause (t) shall not apply in the case of any determination made as to any
Account on or after the Specified Assignment Date.  Notwithstanding the
foregoing, at no time shall the amount of the Dealer Reserve be included within
the definition of “Eligible Dealer Auto Loan Accounts”.

“Eligible Floor Planning Accounts” means each Account arising under the Floor
Plan Financing Documents of STEN Credit which conforms to the following
criteria:  (a) STEN Credit is the sole owner of the Account, and has not sold,
assigned, mortgaged or hypothecated, nor released from Agent’s security
interest, all or any portion thereof, nor is such Account subject to any Lien of
any Person; (b) such Account shall be valid and legally enforceable, owing to
STEN Credit in respect of the purchase by Dealer of floor planning Inventory in
compliance with all of the terms and conditions set forth in the applicable
Floor Plan Financing Documents; (c) STEN Credit shall have a perfected, first
priority security interest in the underlying floor planning Inventory acquired
by such Dealer, as determined by Agent; (d) the original Vehicle Certificates in
respect of the acquired floor planning Inventory naming STEN Credit as the only
lien holder are in Agent’s (or such Person as Agent may designate) possession;
(e) an original Chattel Paper Assignment duly executed and delivered by STEN
Credit in respect STEN Credit’s perfected, first priority security interest in
the underlying floor planning Inventory, in form and substance satisfactory to
Agent is in Agent’s (or such Person as Agent may designate) possession; (f) the
aggregate value of all such Accounts owing by any one Dealer shall at no time
exceed eighty percent (80%) of the value of the Dealer Reserve in respect of
such Dealer; (g) such Account shall not exceed one hundred twenty-five percent
(125%) of the Kelley Blue Book retail value of the motor vehicles which secure
the loan giving rise to such Account, provided, however, the amount of any
Account for purposes determining Accounts Availability shall be limited to one
hundred percent (100%) of the Kelley Blue Book retail value of such motor
vehicle; (h) the Dealer Reserve shall have been established in accordance with
the terms and provisions of the applicable Dealer Financing Agreement, and shall
be in form and substance satisfactory to Agent; (i) such Account shall be net of
any unearned finance charges and not subject to any offsets, credits,
allowances, counterclaims or adjustments due the Dealer except usual and
customary prompt payment discounts, nor has the Dealer returned any floor
planning Inventory or indicated any dispute or complaint concerning such floor
planning Inventory; (j) STEN Credit has not received any notice, nor has it any
knowledge of any facts, which adversely affect the credit of such Dealer; (k)
the Dealer’s obligation to pay such Account is unconditional, without any right
of set-off or counterclaim or any defense; (l) the Floor Plan Financing
Documents relating to such Account, have not been amended, modified, terminated,
altered or waived in any respect, unless Agent shall have agreed thereto in
writing; (m) the Dealer has not been released by STEN Credit from the Dealer’s
obligations in respect of such Account; (n) STEN Credit has duly performed all
of its obligations required to be performed by them under and in connection with
such Account; (o) Agent has not notified STEN Credit that either the Account or
the Dealer is not an Eligible Account; (p) at the time of the creation of an
Account or at any time following the creation of an Account, the Dealer
obligated on such Account is not subject to a petition under the Bankruptcy Act
or any similar federal or state statute or a petition for receivership or
assignment for the benefit of creditors, unless if at any time following the
creation of such Account, Agent shall have received evidence satisfactory to
Agent that such Dealer’s obligations with respect to such Account have been
reaffirmed pursuant to a valid and enforceable reaffirmation agreement, not
subject to recission, approved by the applicable bankruptcy court and (q) such
Account is otherwise satisfactory to the Agent as determined by the Agent in the
exercise of its sole discretion, provided, however, that this clause (q) shall
not apply in the case of any determination made as to any Account on or after
the Specified Assignment Date.

“Eligible Inventory” means, collectively, the Eligible Owned Inventory and the
Eligible Repossession Inventory, and “Eligible Inventory” means any of them,
individually.

“Eligible Manufacturing Accounts” means each Account of Stencor which conforms
to the following criteria:  (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by such Company to the
Agent with respect thereto; (e) the Agent is, and continues to be, satisfied
with the credit standing of the Account Debtor in relation to the amount of
credit extended; provided, however, that this clause (e) shall not apply in the
case of any determination made as to an Account on or after the Specified
Assignment Date; (f) there are no facts existing or threatened which are likely
to result in any adverse change in an Account Debtor’s financial condition; (g)
is documented by an invoice in a form approved by the Agent and shall not be
unpaid more than ninety (90) days from invoice date; (h) not more than
twenty-five percent (25%) of the unpaid amount of invoices due from such Account
Debtor remains unpaid more than ninety (90) days from invoice date; (i) is not
evidenced by chattel paper or an instrument of any kind with respect to or in
payment of the Account unless such instrument is duly endorsed to and in
possession of the Agent or represents a check in payment of an Account; (j) the
Account Debtor is located in the United States; provided, however, the Agent may
from time to time prior to the Specified Assignment Date, in the exercise of its
sole discretion and based upon satisfaction of certain conditions to be
determined at such time by the Agent, deem certain Accounts as Eligible
Manufacturing Accounts notwithstanding that such Account is due from an Account
Debtor located outside of the United States; (k) the Agent has a first priority
perfected Lien in such Account and such Account is not subject to any Lien other
than Permitted Liens; (l) does not arise out of transactions with any employee,
officer, director, stockholder or Affiliate of any Company; (m) is payable to
such Company; (n) does not arise out of a bill and hold sale prior to shipment
and does not arise out of a sale to any Person to which such Company is
indebted; (o) is net of any returns, discounts, claims, credits and allowances;
(p) if the Account arises out of contracts between such Company, on the one
hand, and the United States, on the other hand, any state, or any department,
agency or instrumentality of any of them, such Company has so notified the
Agent, in writing, prior to the creation of such Account, and there has been
compliance with any governmental notice or approval requirements, including
compliance with the Federal Assignment of Claims Act; (q) is a good and valid
account representing an undisputed bona fide indebtedness incurred by the
Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an unconditional sale and delivery upon the
stated terms of goods sold by such Company or work, labor and/or services
rendered by such Company; (r) does not arise out of progress billings prior to
completion of the order; (s) the total unpaid Accounts from such Account Debtor
does not exceed twenty-five percent (25%) of all Eligible Manufacturing
Accounts; (t) such Company’s right to payment is absolute and not contingent
upon the fulfillment of any condition whatsoever; (u) such Company is able to
bring suit and enforce its remedies against the Account Debtor through judicial
process; (v) does not represent interest payments, late or finance charges owing
to such Company, and (w) it is otherwise satisfactory to the Agent as determined
by the Agent in the exercise of its sole discretion; provided, however, that
this clause (w) shall not apply in the case of any determination made as to an
Account on or after the Specified Assignment Date.  In the event any Company
requests that the Agent include within Eligible Manufacturing Accounts certain
Accounts of one or more of such Company’s acquisition targets, the Agent shall
at the time of such request consider such inclusion, but any such inclusion
shall be at the sole option of the Agent, may not first occur on or after the
Specified Assignment Date and shall at all times be subject to the execution and
delivery to the Agent of all such documentation (including, without limitation,
guaranty and security documentation) as the Agent may require in its sole
discretion.

“Eligible Owned Inventory” means Inventory consisting of motor vehicles owned by
Easydrive which the Agent, in its sole and absolute discretion, determines:  (a)
is subject to a first priority perfected Lien in favor of the Agent and is
subject to no other Liens whatsoever (other than Permitted Liens); (b) is
located on premises with respect to which the Agent has received a landlord or
mortgagee waiver acceptable in form and substance to the Agent; (c) is not in
transit; (d) is in good condition and meets all standards imposed by any
governmental agency, or department or division thereof having regulatory
Governmental Authority over such Inventory, its use or sale including the
Federal Fair Labor Standards Act of 1938 as amended, and all rules, regulations
and orders thereunder; (e) is currently either usable or salable in the normal
course of such Company’s business; (f) is not placed by such Company on
consignment or held by such Company on consignment from another Person; (g) is
in conformity with the representations and warranties made by such Company to
the Agent with respect thereto; (h) is not subject to any Intellectual Property
licensing, with any third parties; (i) does not require the consent of any
Person for the completion of manufacture, sale or other disposition of such
Inventory by Company or any other Person and such completion, manufacture or
sale does not constitute a breach or default under any contract or agreement to
which such Company is a party or to which such Inventory is or may be subject;
(j) is not work-in-process; (k) is covered by casualty insurance acceptable to
the Agent and under which the Agent has been named as a lender’s loss payee and
additional insured; (l) the Vehicle Certificate for such motor vehicle shall be
issued in the name of STEN Credit; and (m) not to be ineligible for any other
reason; provided, however, that this clause (m) shall not apply in the case of
any determination made as to Inventory on or after the Specified Assignment
Date.

“Eligible Repossession Inventory” means those motor vehicles which secure the
obligations of Account Debtors with respect to Delinquent Accounts and which the
Agent, in its sole and absolute discretion, determines:  (a) is subject to a
first priority perfected Lien in favor of STEN Credit and is subject to no other
Liens whatsoever; (b) is in good condition; and (c) not to be ineligible for any
other reason; provided, however, that this clause (c) shall not apply in the
case of any determination made as to Inventory on or after the Specified
Assignment Date.

“Environmental Law”  means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to pollution or the environment , preservation or reclamation of natural
resources, the management, generation, use, handling, treatment, transportation,
storage, disposal or release or threatened release of or exposure to Hazardous
Materials, or occupational health and safety.

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including any and all
machinery, apparatus, equipment, fittings, furniture, Fixtures, motor vehicles
and other tangible personal property (other than Inventory) of every kind and
description that may be now or hereafter used in such Person’s operations or
that are owned by such Person or in which such Person may have an interest, and
all parts, accessories and accessions thereto and substitutions and replacements
therefor.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, units, participations or other
equivalents of or interest in (regardless of how designated) equity of such
Person, whether voting or nonvoting, including common stock, preferred stock,
convertible securities or any other “equity security” (as such term is defined
in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC (or
any successor thereto) under the Exchange Act).

“ERISA” has the meaning given such term in Section 12(bb).

“Event of Default” means the occurrence of any of the events set forth in
Section 20.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Filings” means the Parent’s filings under the Exchange Act made
prior to the date of this Agreement.

“Excluded Taxes” means, with respect to any Creditor Party, taxes imposed on or
measured by its overall net income and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction (or any political subdivision thereof)
under the laws of which such Creditor Party is incorporated or organized or by
the jurisdiction (or any political subdivision thereof) in which the principal
place of management or applicable lending office of such Creditor Party is
located.

“Existing Debt” means (a) the indebtedness of STEN Credit to the Gerald Dovner
and Andrea Dovner Revocable Trust, (b) the indebtedness of Parent to Citizens
Independent Bank and (c) the indebtedness of any Company to Sabes Investments,
LLC.

“Financial Reporting Controls” has the meaning given such term in Section
12(f)(v).

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

“Flash Motors” means Flash Motors, Inc., an Arizona corporation.

“Flash Motors Documentation” means (a) the Promissory Note dated March 1, 2007
made by Colfax Financial Corporation (now known as STEN Credit) in favor of
Flash Motors in the original amount of $1,400,000, (b) the Settlement Agreement
dated March 20, 2007 by and between STEN Credit and Flash Motors; and (c) the
Non-Solicitation Agreement dated March 21, 2007 by and between STEN Credit and
Flash Motors.

“Flash Motors Subordination Agreement” means the Subordination Agreement
executed by Flash Motors in favor of Agent.

“Floor Plan Financing Documents” means, collectively, each of the following
original, duly executed documents entered into by STEN Credit at any time and
from time to time: (a) Dealer Financing Agreement between a Dealer and STEN
Credit, and (b) such other of STEN Credit’s financing documentation in respect
of STEN Credit’s providing a floorplanning line of credit to a Dealer as Agent
shall at any time and from time to time request, each of which shall be in form
and substance satisfactory to Agent.

“Formula Amount” has the meaning given such term in Section 2(a)(i).

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person and in any event shall
include all right, title and interest that such Person may now or hereafter have
in or under any contract, all Payment Intangibles, customer lists, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Equity Interests and
Investment Property, and rights of indemnification.

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC, manufactured homes,
fixtures, standing timber that is cut and removed for sale and unborn young of
animals.

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“GPS” means a global positioning system.

“Hazardous Materials” means materials, wastes or pollutants listed or defined as
“hazardous substances”, “hazardous wastes” ,”toxic substances” or by words of
similar import or any other substance or waste otherwise regulated by applicable
Environmental Law, including nuclear materials and radioactive substances or
wastes, petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes,
and toxic mold.

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

“Intellectual Property” means any and all of the following, throughout the
world,  patents, trademarks tradenames, corporate names, fictitious business
names, Internet domain names, trade styles, service marks, logos, and other
source of  business identifiers and the goodwill symbolized by and connected
with the use thereof; copyrights, mask works, designs, inventions, trade
secrets, information, databases, rights of publicity, software, and any other
proprietary rights and processes; any licenses to use any of the foregoing owned
by a third party;  registrations, applications and recordings pertaining to any
of the foregoing; and rights to sue for past, present and future infringement,
dilution, misappropriation, or other violation of any of the foregoing.

“Inventory” means all “inventory”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all inventory,
merchandise, goods, motor vehicles covered by certificates of title and other
personal property that are held by or on behalf of such Person for sale or lease
or are furnished or are to be furnished under a contract of service or that
constitute raw materials, work in process, finished goods, returned goods, or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed in such Person’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

“Inventory Availability” means the sum of (a) fifty percent (50%) of the Kelley
Blue Book wholesale value of the Eligible Owned Inventory and (b) fifty percent
(50%) of the Kelley Blue Book wholesale value of the Eligible Repossession
Inventory.

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

“Lender” has the meaning given such term in the preamble.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.

“Lien” means any mortgage, security deed, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the UCC or comparable law of any jurisdiction.

“Loan File” has the meaning given to such term in the Custodial Agreement.

“Loan Party” means each Subsidiary of the Parent set forth on Exhibit A hereto,
as the same may be updated from time to time with the Agent’s written consent.

“Loans” means collectively, the Revolving Loans.

“Lockboxes” has the meaning given such term in Section 8(a).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects of any Company or any of its Subsidiaries (taken individually and
as a whole), (b) any Company’s or any of its Subsidiary’s ability to pay or
perform the Obligations in accordance with the terms hereof or any Ancillary
Agreement, (c) the sufficiency and/or value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of the Creditor Parties’ rights and remedies under this Agreement
and the Ancillary Agreements.  Without limiting the foregoing, any event or
occurrence adverse to a Company which results or could reasonably be expected to
result in costs and/or liabilities or loss of revenues, individually or in the
aggregate to such Company in excess of 30% of such Company’s revenue shall
constitute a Material Adverse Effect.

“NASD” has the meaning given such term in Section 13(b).

“Non-Excluded Taxes” means all Taxes other than (i) Excluded Taxes and (ii)
Other Taxes.

“Note” means the Secured Revolving Notes.

“Obligations” means all Loans, all advances, debts, liabilities, obligations,
covenants and duties owing by each Company and each of its Subsidiaries to any
Creditor Party (or any corporation that directly or indirectly controls or is
controlled by or is under common control with any of them) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
debt, liability or obligation owing from any Company and/or each of its
Subsidiaries to others which any Creditor Party may have obtained by assignment
or otherwise and further including all interest (including interest accruing at
the then applicable rate provided in this Agreement after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding), charges or any other payments each Company and each of its
Subsidiaries is required to make by law or otherwise arising under or as a
result of this Agreement, the Ancillary Agreements or otherwise, together with
all reasonable expenses and reasonable attorneys’ fees chargeable to the
Companies’ or any of their Subsidiaries’ accounts or incurred by any Creditor
Party in connection therewith.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Ancillary Agreement.

“Overadvance” has the meaning given such term in Section 2(a)(ii).

“Parent” has the meaning given such term in the preamble.

“Payment Intangibles” means all “payment intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person, including, a General
Intangible under which the Account Debtor’s principal obligation is a monetary
obligation.

“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the Companies and
their Subsidiaries, as applicable, in conformity with GAAP; (c) licenses of
Intellectual Property granted by the Company prior to the date hereof, Licenses
of Intellectual Property granted in the ordinary course of business consistent
with past practices on convincingly reasonable terms; (d) Liens in favor of the
Agent; (e) Liens for taxes (i) not yet due or (ii) being diligently contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Companies and their
Subsidiaries, as applicable, in conformity with GAAP; and which have no effect
on the priority of Liens in favor of the Agent or the value of the assets in
which the Agent has a Lien; (f) Purchase Money Liens securing Purchase Money
Indebtedness to the extent permitted in this Agreement, (g) until the Sabe
Payoff Date, Liens on the assets of Parent and STEN Credit in favor of Sabes and
(h) Liens specified on Schedule 2 hereto.

“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Market System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Company or any other Person from time to
time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Equity Interests; and (f) any and all other amounts, rights to payment or other
property acquired upon the sale, lease, license, exchange or other disposition
of Collateral and all rights arising out of Collateral.

“Purchase Money Indebtedness” means (a) any indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, including
indebtedness under capitalized leases, (b) any indebtedness incurred for the
sole purpose of financing or refinancing all or any part of the purchase price
of any fixed asset, and (c) any renewals, extensions or refinancings thereof
(but not any increases in the principal amounts thereof outstanding at that
time).

“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

“Register” has the meaning given such term in Section 24(b).

“Registration Rights Agreements” means that certain Registration Rights
Agreement dated as of the Closing Date by and between the Parent and the Agent
and each other registration rights agreement by and between the Parent and the
Agent, as each of the same may be amended, modified and supplemented from time
to time.

“Renewable Unsecured Documents” means the Receivable Unsecured Indenture and the
Renewable Unsecured Notes.

“Renewable Unsecured Indenture” the Indenture dated as of April 5, 2007 between
Parent, as obligor and Wells Fargo Bank, National Association, as trustee.

“Renewable Unsecured Notes” means the Parent’s renewable, unsecured,
subordinated notes issued under the Renewable Unsecured Indenture.

“Reserves” means (a) until the occurrence of the Specified Assignment Date, such
reserves as the Agent may reasonably in its good faith judgment deem proper and
necessary from time to time and (b) on and after the Specified Assignment Date,
any reserves in effect prior to such date.

“Revolving Commitment Amount” means, as to any Lender, the dollar amount set
forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving
Commitment Amount for such Lender shall be deemed to be zero), as such amount
may be adjusted from time to time by any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective Assignment
Agreements to which such Lender is a party.

“Revolving Commitment Percentage” means, as to any Lender, (i) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Revolving Commitment Percentage” (if such Lender’s name
is not so set forth thereon, then, on the Closing Date, such percentage for such
Lender shall be deemed to be zero) and (ii) on any date following the Closing
Date, the percentage equal to the Revolving Commitment Amount of such Lender on
such date divided by the Capital Availability Amount on such date.

“Revolving Loans” has the meaning given such term in Section 2(a)(i) and shall
include all other extensions of credit hereunder and under any Ancillary
Agreement.

“Sabes” means R.W. Sabes Investment, LLC, a Nevada limited liability company.

“Sabes Payoff Date” means the earlier of (a) December 7, 2007 and (b) date on
which the indebtedness of Parent and STEN Credit to Sabes is paid in full and
all Liens held by Sabes on the assets of Parent and STEN Credit are terminated
and released.

“SEC” means the Securities and Exchange Commission.

“SEC Reports” has the meaning given such term in Section 12(u).

“Secured Revolving Notes” means those certain Secured Revolving Notes dated as
of the Closing Date made by the Companies in favor of each Lender in the
aggregate original face amount of $5,500,000, as each may be amended,
supplemented, restated and/or otherwise modified from time to time.

“Securities” means the Notes, the Closing Shares, the Warrants and the shares of
Common Stock which may be issued pursuant to exercise of such Warrants.

“Securities Act” has the meaning given such term in Section 12(r).

“Security Documents” means all security agreements, the Chattel Paper
Assignment, mortgages, cash collateral deposit letters, pledges and other
agreements which are executed by any Company or any of its Subsidiaries in favor
of the Agent for the ratable benefit of the Creditor Parties.

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Person, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
and unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Assignment Date” means the first date on which any Person that is not
a “United States Person” as defined in Section 7701(a)(30) of the Code acquires
any Loan, portion thereof or interest therein, by assignment or otherwise,
unless such Person has provided to the Agent on or prior to such date a duly
completed Internal Revenue Service Form W-8ECI (or successor form).

“Stencor” has the meaning given such term in the preamble.

“STEN Credit” has the meaning given such term in the preamble.

“Subordinated Debt Documentation” means, collectively, the Flash Motors
Documentation, the Renewable Unsecured Documents and all other notes, documents,
instruments and agreements now or any time hereafter executed and/or delivered
by any Company with or in favor of any Subordinated Lender which evidences the
indebtedness owed by such Company to such Subordinated Lender.

“Subordinated Lenders” means, collectively, any Person who enters into a
Subordination Agreement with the Agent with respect to amounts owed by any
Company to such Person.

“Subordination Agreements” means, collectively, the Flash Motors Subordination
Agreement and any and all subordination and/or intercreditor agreements accepted
by the Agent from time to time with respect to indebtedness of any Company.

“Subsidiary” means, with respect to any Person, (i) any other Person whose
shares of stock or other ownership interests having ordinary voting power (other
than stock or other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto.

“Term” means the Closing Date through the close of business on the day
immediately preceding the second anniversary of the Closing Date, subject to
acceleration at the option of the Agent, upon the occurrence of an Event of
Default hereunder or other termination hereunder.

“UCC” means the Uniform Commercial Code as the same may, from time to time be in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, the Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions of this Agreement
relating to such perfection, priority or remedies and for purposes of
definitions related to such provisions; provided further, that to the extent
that UCC is used to define any term herein or in any Ancillary Agreement and
such term is defined differently in different Articles or Divisions of the UCC,
the definition of such term contained in Article or Division 9 shall govern.

“Vehicle Certificate” means the certificate of title or equivalent certificate
or documents issued by the relevant Vehicle Jurisdiction evidencing ownership of
such motor vehicle.

“Vehicle Jurisdiction” means the Governmental Authority that is responsible for
issuing a Vehicle Certificate for the applicable motor vehicle.

“Warrant Shares” has the meaning given such term in Section 12(a).

“Warrants” means each of the Common Stock Purchase Warrants dated as of the
Closing Date made by the Parent in favor of each Lender and each other Warrant
made by the Parent in favor of each Lender, as each of the same may be amended,
restated, modified and/or supplemented from time to time.











--------------------------------------------------------------------------------







Annex A

Commitment Annex
(as of the Closing Date)







Lender

Revolving Commitment Amount

Revolving Commitment Percentage

Closing Shares

VALENS U.S. SPV I, LLC

$5,500,000

100%

227,794

TOTALS

$5,500,000

100%

227,794














--------------------------------------------------------------------------------







Exhibit A

Loan Parties

BTAC Properties, Inc.
STEN Financial Corporation
Alliance Advance, Inc.
Burger Time Acquisition Corporation
STEN Acquisition Corporation











--------------------------------------------------------------------------------


















